




AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT




dated as of


April 24, 2013,


among


DENNY'S, INC.,


DENNY'S REALTY, LLC,


DENNY'S CORPORATION,


DFO, LLC,


the other Subsidiaries of Parent from time to time party hereto,


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,


as Administrative Agent





--------------------------------------------------------------------------------






Table of Contents
Page
ARTICLE I Definitions
2

Section 1.01
Credit Agreement.    2

Section 1.02
Other Defined Terms.    2

ARTICLE II Guarantee
6

Section 2.01
Guarantee.    6

Section 2.02
Guarantee of Payment.    7

Section 2.03
No Limitations, Etc.    7

Section 2.04
Reinstatement.    10

Section 2.05
Agreement To Pay; Subrogation.    10

Section 2.06
Information.    10

Section 2.07
Keepwell.    11

ARTICLE III Pledge of Securities
11

Section 3.01
Pledge.    11

Section 3.02
Delivery of the Pledged Collateral.    12

Section 3.03
Representations, Warranties and Covenants.    12

Section 3.04
Certification of Limited Liability Company and Limited Partnership
Interests.    13

Section 3.05
Registration in Nominee Name; Denominations.    13

Section 3.06
Voting Rights; Dividends and Interest, etc.    14

ARTICLE IV Security Interests in Personal Property
15

Section 4.01
Security Interest.    15

Section 4.02
Representations and Warranties.    17

Section 4.03
Covenants.    19

Section 4.04
Other Actions.    23

Section 4.05
Covenants Regarding Patent, Trademark and Copyright Collateral.    25

ARTICLE V Remedies
27

Section 5.01
Remedies Upon Default.    27

Section 5.02
Application of Proceeds.    29

Section 5.03
Grant of License to Use Intellectual Property.    29

Section 5.04
Securities Act, etc.    29

ARTICLE VI Indemnity, Subrogation and Subordination
30

Section 6.01
Indemnity and Subrogation.    30




--------------------------------------------------------------------------------




Section 6.02
Contribution and Subrogation.    30

Section 6.03
Subordination.    31

ARTICLE VII Miscellaneous
31

Section 7.01
Notices.    31

Section 7.02
Security Interest Absolute.    31

Section 7.03
Survival of Agreement.    32

Section 7.04
Binding Effect; Several Agreement.    32

Section 7.05
Successors and Assigns.    32

Section 7.06
Administrative Agent's Fees and Expenses; Indemnification.    32

Section 7.07
Administrative Agent Appointed Attorney-in-Fact.    33

Section 7.08
GOVERNING LAW.    34

Section 7.09
Waivers; Amendment.    34

Section 7.10
WAIVER OF JURY TRIAL.    35

Section 7.11
Severability.    35

Section 7.12
Counterparts.    35

Section 7.13
Headings.    35

Section 7.14
Jurisdiction; Consent to Service of Process.    35

Section 7.15
Termination or Release.    36

Section 7.16
Additional Subsidiaries.    37

Section 7.17
Right of Setoff.    37

Section 7.18
Amendment and Restatement.    37






--------------------------------------------------------------------------------








Schedules
Schedule I    Subsidiary Loan Parties
Schedule II    Pledged Equity Securities; Pledged Debt Securities
Schedule III    Intellectual Property
Schedule IV    Insurance Requirements
Exhibits
Exhibit I    Form of Supplement to the Guarantee and Collateral Agreement
Exhibit II    Form of Perfection Certificate





--------------------------------------------------------------------------------










AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT
AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT dated as of April 24,
2013 (this “Agreement”), by and among Denny's, Inc., a Florida corporation (the
“Borrower”), Denny's Corporation, a Delaware corporation (“Parent”), DFO, LLC, a
Delaware limited liability company (“DFO”), Denny's Realty, LLC, a Delaware
limited liability company (“Denny's Realty”), each other Subsidiary of Parent
from time to time party hereto and Wells Fargo Bank, National Association
(“Wells Fargo”), as administrative agent and collateral agent (in such
capacities under any of the Loan Documents (as defined in the Credit Agreement
referred to below), the “Administrative Agent”) for the Secured Parties (as
defined in the Credit Agreement referred to below).
WHEREAS, the Borrower, Parent, certain subsidiaries of the Parent party thereto,
the lenders from time to time party thereto and Wells Fargo, as Administrative
Agent are parties to that certain Credit Agreement dated as of April 12, 2012
(as amended prior to the date hereof, the “Existing Credit Agreement”), pursuant
to which the lenders thereto have, subject to the terms and conditions set forth
therein, made loans and otherwise extended credit to Borrower;
WHEREAS, the Borrower, Parent, certain subsidiaries of the Parent party thereto
and the Administrative Agent entered into that certain Guarantee and Collateral
Agreement, dated as of April 12, 2012 (as amended prior to the date hereof, the
“Existing Guarantee and Collateral Agreement”);
WHEREAS, as of the date hereof, the Existing Credit Agreement is being amended
and restated in its entirety pursuant to the terms and conditions set forth in
the Amended and Restated Credit Agreement, dated as of the date hereof (as
amended, amended and restated, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”), among Borrower, Parent, DFO, Denny's
Realty, the lenders from time to time party thereto (the “Lenders”), and the
Administrative Agent;
WHEREAS, the obligations of the Lenders, the Administrative Agent and the L/C
Issuer to enter into the Credit Agreement and to extend credit to the Borrower
thereunder are conditioned upon, among other things, the Borrower, Parent, DFO,
Denny's Realty and the Administrative Agent entering into an Amended and
Restated Guarantee and Collateral Agreement in the form of this Agreement and
the execution and delivery of this Agreement by the parties hereto;
WHEREAS, Parent, DFO and Denny's Realty are affiliates of the Borrower and will
derive substantial benefits from the extension of credit to the Borrower
pursuant to the Credit Agreement and are willing to execute and deliver this
Agreement in order to induce the Lenders, the Administrative Agent and the L/C
Issuer to extend such credit; and
WHEREAS, each Grantor wishes to (a) grant a security interest in all of its
“Article 9 Collateral” (as defined herein) in favor of the Administrative Agent,
as collateral agent, for the benefit of the “Secured Parties” (as defined
herein), (b) pledge and assign, and grant a security



--------------------------------------------------------------------------------




interest in, all of its “Pledged Collateral” (as defined herein) to the
Administrative Agent, as collateral agent, for the benefit of the Secured
Parties and (c) guarantee to the Administrative Agent, as collateral agent, for
the benefit of the Secured Parties, the payment and performance of the
“Obligations” (as defined herein), in each case, as herein provided.
NOW THEREFORE, in consideration of the mutual covenants and agreement herein
contained, the parties hereto covenant and agree as follows:
ARTICLE I


DEFINITIONS


Section 1.01    Credit Agreement. (a) Capitalized terms used in this Agreement
and not otherwise defined herein have the meanings specified in the Credit
Agreement. All terms defined in the New York UCC (as defined herein) and not
defined in this Agreement have the meanings specified therein; the term
“instrument” shall have the meaning specified in Article 9 of the New York UCC.
(b)    The rules of construction specified in Section 1.02 of the Credit
Agreement also apply to this Agreement.


Section 1.02    Other Defined Terms. As used in this Agreement, the following
terms shall have the meanings set forth below:


“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.
“Administrative Agent” has the meaning assigned to such term in the preamble of
this Agreement.
“Article 9 Collateral” has the meaning assigned to such term in Section 4.01.
“Claiming Guarantor” has the meaning assigned to such term in Section 6.02.
“Collateral” means Article 9 Collateral and Pledged Collateral.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Contributing Guarantor” has the meaning assigned to such term in Section 6.02.
“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any copyright now or hereafter owned
by any Grantor or that any Grantor otherwise has the right to license, or
granting any right to any Grantor under any copyright now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

2

--------------------------------------------------------------------------------




“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise; and (b) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office, including those listed
on Schedule III.
“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.
“Deposit Account Bank” has the meaning assigned to such term in Section 4.04(b).
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person of whatever nature and
rights, warrants or options to acquire any of the foregoing.
“Excluded Swap Obligation” means, with respect to any Subsidiary Loan Party, any
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Subsidiary Loan Party of, or the grant under a Loan Document by such
Subsidiary Loan Party of a security interest to secure, such Swap Obligation (or
any Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation thereof) by virtue of such Subsidiary
Loan Party's failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder (determined after giving effect to Section 2.07 hereof and any and
all guarantees of such Subsidiary Loan Party's Swap Obligations by other Loan
Parties) at the time the Guarantee of such Subsidiary Loan Party, or grant by
such Subsidiary Loan Party of a security interest, becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one Swap Contract, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Guarantee or security interest becomes illegal.
“Federal Securities Laws” has the meaning assigned to such term in Section 5.04.
“General Intangibles” means all “general intangibles” as defined in the New York
UCC, including payment intangibles, all choses in action and causes of action
and all other intangible personal property of any Grantor of every kind and
nature (other than Accounts) now owned or hereafter acquired by any Grantor,
including corporate or other business records, indemnification claims, contract
rights (including rights under leases, whether entered into as lessor or lessee,
Swap Contracts, franchise agreements and other agreements) and rights to
payment, Intellectual Property, software, goodwill, registrations, franchises,
tax refund claims and any letter of credit, guarantee, claim, security interest
or other security held by or granted to any Grantor to secure payment by an
Account Debtor of any of the Accounts.
“Grantors” means Parent, the Borrower and the Subsidiary Loan Parties.

3

--------------------------------------------------------------------------------




“Guarantors” means Parent, the Borrower and the Subsidiary Loan Parties.
“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
domain names, confidential or proprietary technical and business information,
know‑how, show‑how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.
“Investment Property” means a security, whether certificated or uncertificated,
security entitlement, securities account, financial asset, commodity contract or
commodity account.
“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement to which any Grantor is a party, other
than those license or sublicense agreements (a) in existence on the date hereof
and (b) entered into after the date hereof, in each case that by their terms
prohibit a grant of a security interest by such Grantor as licensee thereunder;
provided that (i) in the case of clause (b), such Grantor has used commercially
reasonable efforts to prevent the inclusion of such a prohibition over such
license or sublicense and (ii) in the case of any licenses or sublicenses
excluded pursuant to clauses (a) and (b), such licenses or sublicenses,
individually or in the aggregate, are not material to the business of such
Grantor. For the avoidance of doubt, any money or property received in respect
of any license that is not a License shall not be excluded from the Collateral
solely as a result of the exclusion of such license from the Collateral.
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
“Obligations” means all “Obligations” as defined in the Credit Agreement and
includes, without limitation, (a) the due and punctual payment by the Borrower
of (i) the principal of and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under the Credit Agreement in respect of any Letter of
Credit, when and as due, including payments in respect of reimbursement of
disbursements, interest and fees thereon and obligations to provide cash
collateral in respect of such Letters of Credit, and (iii) all other monetary
obligations of the Borrower to any of the Secured Parties under the Credit
Agreement and each of the other Loan Documents, including obligations to pay
fees, expense and reimbursement obligations and indemnification obligations,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual performance of all other
obligations of the Borrower under or pursuant to the Credit Agreement and each
of the other

4

--------------------------------------------------------------------------------




Loan Documents, (c) the due and punctual payment and performance of all the
obligations of each other Loan Party under or pursuant to this Agreement and
each of the other Loan Documents and (d) the due and punctual payment and
performance of all the obligations of the Borrower and each other Loan Party
under or pursuant to any Secured Cash Management Agreement or Secured Hedge
Agreement; provided, that with respect to a Subsidiary Loan Party, “Obligations”
shall exclude any Excluded Swap Obligations with respect to such Subsidiary Loan
Party.
“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.
“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country, including those listed on Schedule III; and (b)
all reissues, continuations, divisions, continuations-in-part, renewals or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use and/or sell the inventions disclosed or claimed therein.
“Perfection Certificate” means a certificate substantially in the form of
Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by the Loan Parties.
“Pledged Collateral” has the meaning assigned to such term in Section 3.01.
“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.
“Pledged Securities” means any promissory notes, stock certificates or other
securities now or hereafter included in the Pledged Collateral, including all
certificates, instruments or other documents representing or evidencing any
Pledged Collateral.
“Pledged Stock” has the meaning assigned to such term in Section 3.01.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the Guarantee
under Section 2.01 or the grant of the relevant security interest becomes
effective with respect to such Swap Obligation or such other Loan Party that
qualifies at such time as an “eligible contract participant” under the Commodity
Exchange Act and can cause another Person to qualify as an “eligible contract
participant” at such time under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

5

--------------------------------------------------------------------------------




“Security Interest” has the meaning assigned to such term in Section 4.01.
“Subsidiary Loan Parties” means DFO, Denny's Realty and each other Subsidiary of
Parent from time to time party hereto.
“Swap Obligations” means, with respect to any Subsidiary Loan Party, an
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of § 1a(47) of the Commodity Exchange
Act.
“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.
“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office or
any similar offices in any State of the United States or any other country or
any political subdivision thereof, and all extensions or renewals thereof,
including those listed on Schedule III; (b) all goodwill associated therewith or
symbolized thereby; and (c) all other assets, rights and interests that uniquely
reflect or embody such goodwill.
“USCO” means the United States Copyright Office and any successor agency.
“USPTO” means the United States Patent and Trademark Office and any successor
agency.
ARTICLE II
GUARANTEE
Section 2.01    Guarantee. Each Guarantor hereby unconditionally and irrevocably
guarantees, jointly with the other Guarantors and severally, to the
Administrative Agent, for the benefit of the Secured Parties, as a primary
obligor and not merely as a surety, the due and punctual payment and performance
of the Obligations. Each Guarantor further agrees that the Obligations may be
extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon its guarantee notwithstanding any
extension or renewal of any Obligation. Each Guarantor waives presentment to,
demand of payment from and protest to the Borrower or any other Loan Party of
any of the Obligations, and also waives notice of acceptance of its guarantee
and notice of protest for nonpayment.

6

--------------------------------------------------------------------------------




Section 2.02    Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Administrative Agent or any other Secured Party to any security held for the
payment of the Obligations or to any balance of any deposit account or credit on
the books of the Administrative Agent or any other Secured Party in favor of the
Borrower or any other Person.
Section 2.03    No Limitations, Etc. (a) Except for termination of a Guarantor's
obligations hereunder as expressly provided in Section 7.15, the obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by (i) the failure of the Administrative Agent or any other Secured
Party to assert any claim or demand or to exercise or enforce any right or
remedy under the provisions of any Loan Document or otherwise; (ii) any
rescission, waiver, amendment or modification of, or any release from any of the
terms or provisions of, any Loan Document or any other agreement, including with
respect to any other Guarantor under this Agreement; (iii) the failure to
perfect any security interest in, or the release of, any security held by the
Administrative Agent or any other Secured Party for the Obligations; (iv) any
default, failure or delay, willful or otherwise, in the performance of the
Obligations; (v) any other act or omission that may or might in any manner or to
any extent vary the risk of any Guarantor or otherwise operate as a discharge of
any Guarantor as a matter of law or equity (other than the indefeasible payment
in full in cash of all the Obligations) or (vi) any law or regulation of any
jurisdiction or any other event affecting any term of a guaranteed obligation.
Each Guarantor expressly authorizes the Secured Parties to take and hold
security for the payment and performance of the Obligations, to exchange, waive
or release any or all such security (with or without consideration), to enforce
or apply such security and direct the order and manner of any sale thereof in
their sole discretion or to release or substitute any one or more other
guarantors or obligors upon or in respect of the Obligations, all without
affecting the obligations of any Guarantor hereunder. Anything contained in this
Section 3 to the contrary notwithstanding, the obligations of any Guarantor
under this Section 3 at any time shall be limited to an aggregate amount equal
to the largest amount that would not render its obligations under this Section 3
subject to avoidance as a fraudulent transfer or conveyance under Section 548 of
the Bankruptcy Code (Title 11, United States Code) or any comparable provisions
of any similar federal or state law.
(b)    (i)    To the fullest extent permitted by applicable law, each Guarantor
waives any defense based on or arising out of any defense of the Borrower or any
other Loan Party or the unenforceability of the Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of the Borrower
or any other Loan Party, other than the indefeasible payment in full in cash of
all the Obligations. The Administrative Agent may, at its election, foreclose on
any security held by it by one or

7

--------------------------------------------------------------------------------




more judicial or non-judicial sales, accept an assignment of any such security
in lieu of foreclosure, compromise or adjust any part of the Obligations, make
any other accommodation with the Borrower or any other Loan Party or exercise
any other right or remedy available to the Administrative Agent against the
Borrower or any other Loan Party, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the Obligations have
been indefeasibly paid in full in cash. To the fullest extent permitted by
applicable law, each Guarantor waives any defense arising out of any such
election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Guarantor against the Borrower or any other Loan Party, as the
case may be, or any security.
(ii)    Each Guarantor waives any right it may have to require the
Administrative Agent or the Lenders to proceed against the Borrower or any other
Guarantor, proceed against or exhaust any security held from the Borrower or any
other Guarantor, or pursue any other remedy in their respective power to pursue,
as well as any defense based on any claim that Guarantor's obligations exceed or
are more burdensome than those of the Borrower. To the extent that the laws of
the State of California may be deemed to apply to the Guarantees, the rights
which each Guarantor hereby waives include all rights of subordination,
reimbursement, indemnification and contribution and any other rights and
defenses that are or may become available to such Guarantor by reason of Section
2787 to 2855, inclusive, of the California Civil Code; provided that these
waivers shall not limit the express rights of the Guarantors that are set forth
in Sections 6.01 and 6.02 hereof.
(iii)    Each Guarantor understands and acknowledges that if the Administrative
Agent forecloses judicially or non-judicially against any real property security
for the Obligations, such foreclosure could impair or destroy any right or
ability that any Guarantor may have to seek reimbursement, contribution or
indemnification for any amounts paid by such Guarantor under its Guarantee. To
the extent that the laws of the State of California may be deemed to apply to
the Guarantees, each Guarantor further understands and acknowledges that, in the
absence of this waiver, such potential impairment or destruction of the
Guarantor's rights, if any, may entitle the Guarantor to assert a defense to its
Guarantee based on California Code of Civil Procedure §580d as interpreted in
Union Bank v. Gradsky, (1968) 265 CA 2d 40, 71 CR 64, on the grounds, among
others, that a lender should be estopped from pursuing a guarantor when the
lender's election to foreclose has impaired or destroyed the guarantor's rights
of subrogation, reimbursement, contribution or indemnification rights. By
execution of this Agreement, each Guarantor intentionally, freely, irrevocably,
and unconditionally: (A) waives and relinquishes that defense and agrees that
such Guarantor will be liable under its Guarantee even though the Administrative
Agent had foreclosed judicially or non-judicially against any real or personal

8

--------------------------------------------------------------------------------




property collateral for the Obligations or any of the Guarantees; and (B) agrees
that such Guarantor will not assert that defense in any action or proceeding
which the Administrative Agent or the Lenders may commence to enforce its
Guarantee. Without limiting the foregoing, each Guarantor waives all rights and
defenses arising out of an election of remedies by the Administrative Agent or
the Lenders, even though that election of remedies, such as non-judicial
foreclosure with respect to security for a guaranteed obligation, has destroyed
such Guarantor's rights of subrogation and reimbursement against the principal
or another Guarantor by the operation of Section 580d of the California Code of
Civil Procedure.
(iv)    To the extent that the laws of the State of California may be deemed to
apply to the Guarantees, each Guarantor intentionally, freely, irrevocably and
unconditionally waives and relinquishes all rights which may be available to it
under any provision of California law or under any California judicial decision,
including Section 580a and 726(b) of the California Code of Civil Procedure, to
seek to limit the amount of any deficiency judgment or other judgment which may
be obtained against such Guarantor under its Guarantee to not more than the
amount by which the unpaid Obligations guaranteed hereby exceed the fair market
value or fair value of any real or personal property securing said Obligations,
including, without limitation, all rights to an appraisement of, judicial or
other hearing on, or other determination of the value of said property.
(v)    To the extent that the laws of the State of California may be deemed to
apply to the Guarantees, and without limiting any of the other waivers and
provisions set forth herein, if the debt of the Borrower or another Guarantor's
Guarantee is secured by real property, each Guarantor hereby intentionally,
freely, irrevocably and unconditionally waives all rights and defenses that
Guarantor may have because the debt of the Borrower or another Guarantor's
Guarantee is secured by real property; this means, among other things: (A) the
Administrative Agent and the Lenders may collect from that Guarantor without
first foreclosing on any real or personal property collateral pledged by the
Borrower or another Guarantor; (B) the amount of the Obligations may be reduced
only by the price for which that collateral is sold at the foreclosure sale,
even if the collateral is determined to be worth more than the sale price; and
(C) the Administrative Agent and the Lenders may collect from that Guarantor
even if the Administrative Agent, by foreclosing on the real property
collateral, has destroyed any right the Guarantor may have to collect from the
Borrower or another Guarantor. This is an unconditional and irrevocable waiver
of any rights and defenses that such Guarantor may have under circumstances
where the debt of the Borrower or another Guarantor's Guarantee is secured by
real property. These rights and defenses include, but are not limited to, any
rights or defenses based upon Section 580a, 580b, 580d or 726 of the California
Code of Civil Procedure.

9

--------------------------------------------------------------------------------




(c)    Each Guarantor hereby waives diligence, promptness, presentment, demand
for payment or performance and protest and notice of protest, notice of
acceptance and any other notice in respect of the Obligations or any part of
them, any defense which may be available by virtue of any valuation, stay,
moratorium law or other similar law now or hereafter in effect, including,
without limitation, any defense arising by reason of any disability or other
defense of the Borrower or any other Guarantor, any right to require the
marshalling of assets of the Borrower, any other Guarantor or any other entity
or other person primarily or secondarily liable with respect to any of the
Obligations, and all suretyship defenses generally. To the fullest extent
permitted by law, each Guarantor hereby expressly waives any and all rights or
defenses arising by reason of (A) any “one action” or “anti-deficiency” law
which would otherwise prevent the Administrative Agent or any other Secured
Party from bringing any action, including any claim for a deficiency, or
exercising any other right or remedy (including any right of set-off), against
such Guarantor before or after the Administrative Agent's or other Secured
Party's commencement or completion of any foreclosure action, whether
judicially, by exercise of power of sale or otherwise, or (B) any other law
which in any other way would otherwise require any election of remedies by the
Administrative Agent or any other Secured Party. Each Guarantor covenants that
its obligations hereunder shall not be discharged, except by complete
performance.
Section 2.04    Reinstatement. Each Guarantor agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation is rescinded or
must otherwise be restored by the Administrative Agent or any other Secured
Party upon the bankruptcy or reorganization of the Borrower, any other Loan
Party or otherwise.
Section 2.05    Agreement To Pay; Subrogation. 99In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
other Secured Party has at law or in equity against any Guarantor by virtue
hereof, upon the failure of the Borrower or any other Loan Party to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent for distribution to the applicable Secured Parties in cash the amount of
such unpaid Obligation. Upon payment by any Guarantor of any sums to the
Administrative Agent as provided above, all rights of such Guarantor against the
Borrower or any other Guarantor arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Article VI.
Section 2.06    Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower's and each other Loan Party's
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Administrative Agent or the other Secured Parties will have any duty to

10

--------------------------------------------------------------------------------




advise such Guarantor of information known to it or any of them regarding such
circumstances or risks.
Section 2.07    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under the Loan Documents in respect of
Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 2.07 for the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor's
obligations and undertakings under this Article II voidable under Debtor Relief
Laws, and not for any greater amount). Each Qualified ECP Guarantor intends that
this Section 2.07 constitute, and this Section 2.07 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of, each
other Guarantor for all purposes of the Commodity Exchange Act.
ARTICLE III
PLEDGE OF SECURITIES
Section 3.01    Pledge. Each Grantor hereby assigns and pledges to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, and hereby grants to the Administrative Agent, its successors and
assigns, for the benefit of the Secured Parties, a security interest in all of
such Grantor's right, title and interest in, to and under (a) all shares of
capital stock and other Equity Interests owned by it (including those listed on
Schedule II) and any other Equity Interests obtained in the future by such
Grantor and the certificates representing all such Equity Interests (the
“Pledged Stock”); provided that the Pledged Stock shall not include (i) more
than 65% of the issued and outstanding voting Equity Interests of any Foreign
Subsidiary, or (ii) to the extent applicable law requires that a subsidiary of
such Grantor issue directors' qualifying shares, such qualifying shares; (b)(i)
all debt securities owned by it (including those listed opposite the name of
such Grantor on Schedule II), (ii) any debt securities in the future issued to
such Grantor and (iii) the promissory notes and any other instruments, if any,
evidencing such debt securities (the “Pledged Debt Securities”); (c) all other
property that may be delivered to and held by the Administrative Agent pursuant
to the terms of this Section 3.01; (d) all payments of principal or interest,
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, and all other Proceeds received in respect of, the securities
referred to in clauses (a) and (b) above and the property referred to in clause
(c) above; (e) all rights and privileges of such Grantor with respect to the
securities and other property referred to in clauses (a), (b), (c) and (d)
above; and (f) all Proceeds of any of the foregoing (the items referred to in
clauses (a) through (f) above being collectively referred to as the “Pledged
Collateral”).
TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Administrative Agent, its successors and assigns, for the benefit of
the Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.

11

--------------------------------------------------------------------------------




Section 3.02    Delivery of the Pledged Collateral.
(a)    Each Grantor agrees promptly to deliver or cause to be delivered to the
Administrative Agent certificates, instruments and other documents representing
or evidencing any Pledged Securities having a value in excess of $25,000.
(b)    Each Grantor will cause any Indebtedness for borrowed money (other than
trade debt incurred in the ordinary course of business) owed to such Grantor by
any Person in excess of $25,000 in principal amount to be evidenced by a duly
executed promissory note that is pledged and delivered to the Administrative
Agent pursuant to the terms hereof.
(c)    Upon delivery to the Administrative Agent, (i) any Pledged Securities
shall be accompanied by stock powers duly executed in blank or other instruments
of transfer satisfactory to the Administrative Agent and by such other
instruments and documents as the Administrative Agent may reasonably request to
perfect its security interest therein and (ii) all other property composing part
of the Pledged Collateral shall be accompanied by proper instruments of
assignment duly executed by the applicable Grantor and such other instruments or
documents as the Administrative Agent may reasonably request to perfect its
security interest therein. Each delivery of Pledged Securities shall be
accompanied by a schedule describing the securities, which schedule shall be
attached hereto as Schedule II and made a part hereof; provided that failure to
attach any such schedule hereto shall not affect the validity of such pledge of
such Pledged Securities. Each schedule so delivered shall supplement any prior
schedules so delivered.
Section 3.03    Representations, Warranties and Covenants. The Grantors jointly
and severally represent, warrant and covenant to and with the Administrative
Agent, for the benefit of the Secured Parties, that:
(a)    Schedule II correctly sets forth the percentage of the issued and
outstanding shares of each class of the Equity Interests of the issuer thereof
represented by such Pledged Stock and includes all Equity Interests, debt
securities and promissory notes required to be pledged by the terms of this
Agreement;
(b)    the Pledged Stock and Pledged Debt Securities have been duly and validly
authorized and issued by the issuers thereof and (i) in the case of Pledged
Stock issued by a corporation, are fully paid and non-assessable, (ii) in the
case of Pledged Debt Securities, other than Pledged Debt Securities issued by a
Loan Party or any other Subsidiary, to the knowledge of the Grantor pledging any
such Pledged Debt Securities, are legal, valid and binding obligations of the
issuers thereof and (iii) in the case of Pledged Debt Securities issued by a
Loan Party or any other Subsidiary, are legal, valid and binding obligations of
the issuer thereof;

12

--------------------------------------------------------------------------------




(c)    each Grantor is and, subject to any transfers made in compliance with the
Credit Agreement, will continue to be the direct, beneficial and record owner of
the Pledged Securities listed on Schedule II as owned by such Grantor and each
Grantor (i) holds the Pledged Securities free and clear of all Liens, other than
Liens created by this Agreement and Permitted Liens, (ii) will make no
assignment, pledge, hypothecation or transfer of, or create or permit to exist
any security interest in or other Lien on the Pledged Collateral, other than
Liens created by this Agreement and Permitted Liens and (iii) will defend its
title to or interest in the Pledged Collateral against any and all Liens (other
than Liens created by this Agreement and Permitted Liens), however arising, of
all Persons;
(d)    except for restrictions and limitations imposed by the Loan Documents,
the Pledged Collateral is and will continue to be freely transferable and
assignable (subject to restrictions imposed under applicable law), and none of
the Pledged Collateral is or will be subject to any option, right of first
refusal, shareholders agreement, charter or by-law provisions or contractual
restriction of any nature that might prohibit, impair, delay or otherwise affect
the pledge of such Pledged Collateral hereunder, the sale or disposition thereof
pursuant hereto or the exercise by the Administrative Agent of rights and
remedies hereunder;
(e)    each Grantor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;
(f)    no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary for the pledge effected hereby
to be valid (other than such as have been obtained and are in full force and
effect);
(g)    by virtue of the execution and delivery by the Grantors of this
Agreement, when any Pledged Securities are delivered to the Administrative Agent
in accordance with this Agreement, the Administrative Agent will obtain a legal,
valid and perfected first priority lien upon and security interest in such
Pledged Securities as security for the payment and performance of the
Obligations; and
(h)    the pledge effected hereby is effective to vest in the Administrative
Agent, for the benefit of the Secured Parties, the rights of the Administrative
Agent in the Pledged Collateral as set forth herein.
Section 3.04    Certification of Limited Liability Company and Limited
Partnership Interests. Each interest in any limited liability company or limited
partnership controlled by any Grantor and pledged hereunder shall be represented
by a certificate, shall be a “security” within the meaning of Article 8 of the
New York UCC and shall be governed by Article 8 of the New York UCC.
Section 3.05    Registration in Nominee Name; Denominations. The Administrative
Agent, on behalf of the Secured Parties, shall have the right (in its sole and
absolute discretion)

13

--------------------------------------------------------------------------------




to hold the Pledged Securities in its own name as pledgee, the name of its
nominee (as pledgee or as sub-agent) or the name of the applicable Grantor,
endorsed or assigned in blank or in favor of the Administrative Agent. Upon
Administrative Agent's request, each Grantor will promptly give to the
Administrative Agent copies of any notices or other communications received by
it with respect to Pledged Securities registered in the name of such Grantor.
The Administrative Agent shall at all times have the right to exchange the
certificates representing Pledged Securities for certificates of smaller or
larger denominations for any purpose consistent with this Agreement.
Section 3.06    Voting Rights; Dividends and Interest, etc. (a) Unless and until
an Event of Default shall have occurred and be continuing:
(i)    Each Grantor shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of Pledged Securities or
any part thereof for any purpose consistent with the terms of this Agreement,
the Credit Agreement and the other Loan Documents; provided that such rights and
powers shall not be exercised in any manner that could materially and adversely
affect the rights inuring to a holder of any Pledged Securities, the rights and
remedies of any of the Administrative Agent or any other Secured Party under
this Agreement, the Credit Agreement or any other Loan Document or the ability
of the Administrative Agent or any other Secured Parties to exercise the same.
(ii)    Subject to paragraphs (b) and (c) of this Section 3.06, the
Administrative Agent authorizes each Grantor to exercise the voting and/or
consensual rights and powers it is entitled to exercise pursuant to subparagraph
(i) above and to receive the cash dividends it is entitled to receive pursuant
to subparagraph (iii) below.
(iii)    Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Stock or Pledged Debt Securities, whether resulting
from a subdivision, combination or reclassification of the outstanding Equity
Interests of the issuer of any Pledged Securities or received in exchange for
Pledged Securities or any part thereof, or in redemption thereof, or as a result
of any merger, consolidation, acquisition or other exchange of assets to which
such issuer may be a party or otherwise, shall be and become part of the Pledged
Collateral, and, if received by any Grantor shall be held in trust for the
benefit of the Administrative Agent (and shall not be commingled by such Grantor
with any of its other funds or property but shall be held separate and apart)
and shall be

14

--------------------------------------------------------------------------------




forthwith delivered to the Administrative Agent in the same form as so received
(with any necessary endorsement).
(b)    Upon the occurrence and during the continuance of an Event of Default,
all rights of any Grantor to dividends, interest, principal or other
distributions that such Grantor is authorized to receive pursuant to paragraph
(a)(iii) of this Section 3.06 shall cease, and all such rights shall thereupon
become vested in the Administrative Agent, which shall have the sole and
exclusive right and authority to receive and retain such dividends, interest,
principal or other distributions. All dividends, interest, principal or other
distributions received by any Grantor contrary to the provisions of this Section
3.06 shall be held in trust for the benefit of the Administrative Agent, shall
be segregated from other property or funds of such Grantor and shall be
forthwith delivered to the Administrative Agent in the same form as so received
(with any necessary endorsement). Any and all money and other property paid over
to or received by the Administrative Agent pursuant to the provisions of this
paragraph (b) shall be retained by the Administrative Agent in an account to be
established by the Administrative Agent upon receipt of such money or other
property and shall be applied in accordance with the provisions of Section 5.02.
(c)    Upon the occurrence and during the continuance of an Event of Default,
all rights of any Grantor to exercise the voting and consensual rights and
powers it is entitled to exercise pursuant to paragraph (a)(i) of this Section
3.06, and the authorizations of the Administrative Agent under paragraph (a)(ii)
of this Section 3.06, shall cease, and all such rights shall thereupon become
vested in the Administrative Agent, which shall have the sole and exclusive
right and authority to exercise such voting and consensual rights and powers;
provided that the Administrative Agent shall have the right, from time to time
following and during the continuance of an Event of Default to permit the
Grantors to exercise such rights. After all Events of Default have been cured or
waived and the Borrower has delivered to the Administrative Agent a certificate
to that effect, each Grantor will have the right to exercise the voting and
consensual rights and powers that such Grantor would otherwise be entitled to
exercise pursuant to the terms of paragraph (a)(i) above.
ARTICLE IV
SECURITY INTERESTS IN PERSONAL PROPERTY
Section 4.01    Security Interest. (a) Each Grantor, as security for the payment
and performance in full of the Obligations, hereby assigns and pledges to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, and hereby grants to the Administrative Agent, its successors and
assigns, for the benefit of the Secured Parties, a security interest (the
“Security Interest”) in all right, title and interest in or to any and all of
the following assets and properties now owned or at any time hereafter acquired
by such Grantor or in which

15

--------------------------------------------------------------------------------




such Grantor now has or at any time in the future may acquire any right, title
or interest (collectively, the “Article 9 Collateral”):
(i)    all accounts (including accounts receivable and healthcare insurance
receivables);
(ii)    all chattel paper (whether tangible or electronic);
(iii)    all cash, money and deposit accounts;
(iv)    all documents (including electronic documents);
(v)    all goods (including all equipment, fixtures and any accessions thereto);
(vi)    all General Intangibles;
(vii)    all instruments (including promissory notes);
(viii)    all inventory;
(ix)    all Investment Property;
(x)    all insurance claims and proceeds;
(xi)    all letter-of-credit rights;
(xii)    all books and records pertaining to the Article 9 Collateral; and
(xiii)    to the extent not otherwise included, all proceeds, supporting
obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing.
(b)    Each Grantor hereby irrevocably authorizes the Administrative Agent at
any time and from time to time to file in any relevant jurisdiction any initial
financing statements (including fixture filings) with respect to the Article 9
Collateral or any part thereof and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (i) whether such Grantor is an organization, the type of organization
and any organizational identification number issued to such Grantor, (ii) in the
case of a financing statement filed as a fixture filing, a sufficient
description of the real property to which such Article 9 Collateral relates and
(iii) a description of collateral that describes such property in any other
manner as the Administrative Agent may reasonably determine is necessary or
advisable to ensure the perfection of the security interest in the Article 9
Collateral granted to the Administrative Agent, including

16

--------------------------------------------------------------------------------




describing such property as “all assets” or “all property”. Each Grantor agrees
to provide such information to the Administrative Agent promptly upon request.
Each Grantor also ratifies its authorization for the Administrative Agent to
file in any relevant jurisdiction any initial financing statements or amendments
thereto if filed prior to the date hereof.
The Administrative Agent is further authorized to file with the United States
Patent and Trademark Office and the United States Copyright Office (or any
successor office or any similar office in any other country) such documents as
may be necessary or advisable for the purpose of perfecting, confirming,
continuing, enforcing or protecting the Security Interest granted by each
Grantor, without the signature of any Grantor, and naming any Grantor or the
Grantors as debtors and the Administrative Agent as secured party.
(c)    The Security Interest is granted as security only and shall not subject
the Administrative Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Article 9 Collateral.
Section 4.02    Representations and Warranties. The Grantors jointly and
severally represent and warrant to the Administrative Agent and the Secured
Parties that:
(a)    Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Administrative Agent
the Security Interest in such Article 9 Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other person other than
any consent or approval that has been obtained and is in full force and effect.
(b)    The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Grantor, is correct and complete as of the Closing Date. Uniform Commercial Code
financing statements (including fixture filings, as applicable) or other
appropriate filings, recordings or registrations containing a description of the
Article 9 Collateral have delivered by the Grantors to the Administrative Agent
and such filings, recordings or registrations are consistent with the
information provided to the Administrative Agent in the Perfection Certificate
delivered in connection with this Agreement and are appropriate for filing in
each governmental, municipal or other office specified in Schedule 6 to the
Perfection Certificate, and constitute all the filings, recordings and
registrations (other than filings required to be made in the USPTO and the USCO
in order to perfect the Security Interest in Article 9 Collateral consisting of
United States Patents, Trademarks and Copyrights) that are necessary to publish
notice of and protect the validity of and to establish a legal, valid and
perfected security interest in favor of the Administrative Agent, for the
benefit of the Secured Parties, in respect of all Article 9

17

--------------------------------------------------------------------------------




Collateral in which the Security Interest may be perfected by filing, recording
or registration in the United States (or any political subdivision thereof) and
its territories and possessions. Each Grantor represents and warrants that no
further or subsequent filing, re-filing, recording, re-recording, registration
or re-registration is necessary in any such jurisdiction, except as provided
under applicable law with respect to the filing of continuation statements or
amendments. Each Grantor represents and warrants that a fully executed agreement
in the form hereof or in a form reasonably satisfactory to the Administrative
Agent containing a description of all Article 9 Collateral consisting of
Intellectual Property with respect to Patents registered with the USPTO (and
Patents for which registration applications are pending with the USPTO),
Trademarks registered with the USPTO (and Trademarks for which registration
applications are pending with the USPTO) and Copyrights registered with the USCO
(and Copyrights for which registration applications are pending with the USCO)
has been delivered to the Administrative Agent for recording with the USPTO and
USCO, as applicable, and otherwise as may be required pursuant to the laws of
any other applicable jurisdiction and reasonably requested by the Administrative
Agent, to protect the validity of and to establish a legal, valid and perfected
security interest in favor of the Administrative Agent, for the benefit of the
Secured Parties, in respect of all Article 9 Collateral consisting of such
Intellectual Property in which a security interest may be perfected by recording
with the USPTO and the USCO. Each Grantor represents and warrants that no
further or subsequent filing, re-filing, recording, re-recording, registration
or re-registration is necessary (other than such actions as are necessary to
perfect the Security Interest with respect to any Article 9 Collateral
consisting of Patents, Trademarks and Copyrights (or registration or application
for registration thereof) acquired or developed after the date hereof).
(c)    The Security Interest constitutes (i) a legal and valid security interest
in all the Article 9 Collateral securing the payment and performance of the
Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (iii) a
security interest that shall be perfected in all Article 9 Collateral in which a
security interest may be perfected upon the receipt and recording of this
Agreement with the USPTO and the USCO, as applicable, and otherwise as may be
required pursuant to the laws of any other applicable jurisdiction. The Security
Interest is and shall be prior to any other Lien on any of the Article 9
Collateral, other than Liens expressly permitted to be prior to the Security
Interest pursuant to Section 7.01 of the Credit Agreement.
(d)    The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, other than Liens expressly permitted pursuant to Section 7.01 of the
Credit Agreement. None of the Grantors has filed or consented to the filing of
(i) any financing statement or analogous document under the Uniform Commercial
Code or any other

18

--------------------------------------------------------------------------------




applicable laws covering any Article 9 Collateral, (ii) any assignment in which
any Grantor assigns any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with the USPTO or the USCO
or (iii) any assignment in which any Grantor assigns any Article 9 Collateral or
any security agreement or similar instrument covering any Article 9 Collateral
with any foreign governmental, municipal or other office, which financing
statement or analogous document, assignment, security agreement or similar
instrument is still in effect, except, in each case, for Liens expressly
permitted pursuant to Section 7.01 of the Credit Agreement.
(e)    None of the Grantors holds any commercial tort claim as of the Closing
Date except as indicated on the Perfection Certificate.
(f)    All accounts have been originated by the Grantors and all inventory has
been acquired by the Grantors in the ordinary course of business.
Section 4.03    Covenants.
(a)    Each Grantor agrees promptly to notify the Administrative Agent in
writing of any change (i) in its corporate name, (ii) in the location of any
office in which it maintains books or records relating to Article 9 Collateral
owned by it or any office or facility at which Article 9 Collateral owned by it
is located (including the establishment of any new such office or facility),
(iii) in its identity or type of organization or corporate structure, (iv) in
its Federal Taxpayer Identification Number or organizational identification
number or (v) in its jurisdiction of organization. Each Grantor agrees promptly
to provide the Administrative Agent with certified organizational documents
reflecting any of the changes described in clauses (i), (iii) and (v) of the
immediately preceding sentence. Each Grantor agrees not to effect or permit any
change referred to in the first sentence of this paragraph (a) unless all
filings have been made under the Uniform Commercial Code or otherwise that are
required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected first priority
security interest in all the Article 9 Collateral. Each Grantor agrees promptly
to notify the Administrative Agent if any material portion of the Article 9
Collateral owned or held by such Grantor is damaged or destroyed.
Each Grantor agrees to maintain, at its own cost and expense, such complete and
accurate records with respect to the Article 9 Collateral owned by it as is
consistent with its current practices and in accordance with reasonably prudent
and standard practices used in industries that are the same as or similar to
those in which such Grantor is engaged, but in any event to include complete
accounting records indicating all payments and proceeds received with respect to
any part of the Article 9 Collateral, and, at such time or times as the
Administrative Agent may reasonably request, promptly to prepare and deliver to
the Administrative Agent a duly certified schedule or schedules in form and
detail satisfactory to the Administrative Agent showing the identity, amount and
location of any and all Article 9 Collateral.

19

--------------------------------------------------------------------------------




(c)    Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 6.01(a) of the Credit
Agreement, the Borrower shall deliver to the Administrative Agent a certificate
executed by an officer of the Borrower (i) setting forth the information
required pursuant to Schedule 6 of the Perfection Certificate or confirming that
there has been no change in such information since the date of such certificate
or the date of the most recent certificate delivered pursuant to this Section
4.03(c) and (ii) certifying that all Uniform Commercial Code financing
statements (including fixture filings, as applicable) or other appropriate
filings, recordings or registrations, including all re-filings, re-recordings
and re-registrations, containing a description of the Collateral have been filed
of record in each governmental, municipal or other appropriate office in each
jurisdiction identified pursuant to clause (i) of this Section 4.03(c) to the
extent necessary to protect and perfect the Security Interest for a period of
not less than 18 months after the date of such certificate (except as noted
therein with respect to any continuation statements to be filed within such
period). Each certificate delivered pursuant to this Section 4.03(c) shall
identify in the format of Schedule III to this Agreement all Intellectual
Property of any Grantor in existence on the date thereof and not then listed on
such Schedules or previously so identified to the Administrative Agent.
(d)    Each Grantor shall, at its own expense, take any and all actions
necessary to defend title to the Article 9 Collateral against all Persons and to
defend the Security Interest of the Administrative Agent in the Article 9
Collateral and the priority thereof against any Lien not expressly permitted to
be prior to the Security Interest pursuant to Section 7.01 of the Credit
Agreement.
(e)    Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Administrative Agent may from time to time reasonably
request to better assure, preserve, protect and perfect the Security Interest
and the rights and remedies created hereby, including the payment of any fees
and taxes required in connection with the execution and delivery of this
Agreement, the granting of the Security Interest and the filing of any financing
statements (including fixture filings) or other documents in connection herewith
or therewith.
Without limiting the generality of the foregoing, each Grantor hereby authorizes
the Administrative Agent, with prompt notice thereof to the Grantors, to
supplement this Agreement by supplementing Schedule III or adding additional
schedules hereto to specifically identify any asset or item that may constitute
Copyrights, Licenses, Patents or Trademarks; provided that any Grantor shall
have the right, exercisable within 10 days after it has been notified by the
Administrative Agent of the specific identification of such Article 9
Collateral, to advise the Administrative Agent in writing of any inaccuracy of
the representations and warranties made by such Grantor hereunder with respect
to such Article 9 Collateral. Each Grantor agrees that it will use its
commercially reasonable efforts to take such action as shall be necessary in
order that all representations and warranties hereunder shall be true and
correct with respect to such Article 9

20

--------------------------------------------------------------------------------




Collateral within 30 days after the date it has been notified by the
Administrative Agent of the specific identification of such Article 9
Collateral.
(f)    The Administrative Agent and such Persons as the Administrative Agent may
reasonably designate shall have the right, at the Grantors' own cost and
expense, to inspect the Article 9 Collateral, all records related thereto (and
to make extracts and copies from such records) and the premises upon which any
of the Article 9 Collateral is located, at reasonable times and intervals during
normal business hours upon reasonable advance notice to the respective Grantor,
to discuss the Grantors' affairs with the officers of the Grantors and their
independent accountants and to verify under reasonable procedures, in accordance
with Section 6.10 of the Credit Agreement, the validity, amount, quality,
quantity, value, condition and status of, or any other matter relating to, the
Article 9 Collateral, including, in the case of Accounts or Article 9 Collateral
in the possession of any third person, by contacting Account Debtors or the
third person possessing such Article 9 Collateral for the purpose of making such
a verification. Subject to Section 10.07 of the Credit Agreement, the
Administrative Agent shall have the right to share any information it gains from
such inspection or verification with any Secured Party.
(g)    At its option, the Administrative Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 7.01 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement or this Agreement, and each Grantor
jointly and severally agrees to reimburse the Administrative Agent on demand for
any payment made or any expense incurred by the Administrative Agent pursuant to
the foregoing authorization; provided, however, that nothing in this Section
4.03(g) shall be interpreted as excusing any Grantor from the performance of, or
imposing any obligation on the Administrative Agent or any Secured Party to cure
or perform, any covenants or other promises of any Grantor with respect to
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances and maintenance as set forth herein or in the other Loan Documents.
(h)    If at any time any Grantor shall take a security interest in any property
of an account debtor or any other Person to secure payment and performance of an
account, such Grantor shall promptly assign such security interest to the
Administrative Agent to the extent permitted by any contracts or arrangements to
which such property is subject. Such assignment need not be filed in a public
record unless such filing is necessary to continue the perfected status of the
security interest against creditors of and transferees from the account debtor
or other Person granting the security interest.
(i)    Each Grantor shall remain liable to observe and perform all the
conditions and obligations to be observed and performed by it under each
contract, agreement or instrument relating to the Article 9 Collateral, all in
accordance with the terms and

21

--------------------------------------------------------------------------------




conditions thereof, and each Grantor jointly and severally agrees to indemnify
and hold harmless the Administrative Agent and the Secured Parties from and
against any and all liability for such performance.
(j)    None of the Grantors shall make or permit to be made an assignment,
pledge or hypothecation of the Article 9 Collateral or shall grant any other
Lien in respect of the Article 9 Collateral, except as expressly permitted by
the Credit Agreement. None of the Grantors shall make or permit to be made any
transfer of the Article 9 Collateral and each Grantor shall remain at all times
in possession of the Article 9 Collateral owned by it, except that (i) inventory
may be sold in the ordinary course of business and (ii) unless and until the
Administrative Agent shall notify the Grantors that an Event of Default shall
have occurred and be continuing and that during the continuance thereof the
Grantors shall not sell, convey, lease, assign, transfer or otherwise dispose of
any Article 9 Collateral (which notice may be given by telephone if promptly
confirmed in writing), the Grantors may use and dispose of the Article 9
Collateral in any lawful manner not inconsistent with the provisions of this
Agreement, the Credit Agreement or any other Loan Document. Without limiting the
generality of the foregoing, each Grantor agrees that it shall not permit any
inventory to be in the possession or control of any warehouseman, bailee, agent
or processor at any time unless such warehouseman, bailee, agent or processor
shall have been notified of the Security Interest and shall have acknowledged in
writing, in form and substance reasonably satisfactory to the Administrative
Agent, that such warehouseman, agent, bailee or processor holds the Inventory
for the benefit of the Administrative Agent subject to the Security Interest and
shall act upon the instructions of the Administrative Agent without further
consent from the Grantor, and that such warehouseman, bailee, agent or processor
further agrees to waive and release any Lien held by it with respect to such
Inventory, whether arising by operation of law or otherwise; provided that such
written acknowledgment shall not be required until the fair market value of all
Inventory in such possession or under such control exceeds $1,000,000 in
aggregate amount.
(k)    None of the Grantors will, without the Administrative Agent's prior
written consent, grant any extension of the time of payment of any accounts
included in the Article 9 Collateral, compromise, compound or settle the same
for less than the full amount thereof, release, wholly or partly, any Person
liable for the payment thereof or allow any credit or discount whatsoever
thereon, other than extensions, credits, discounts, compromises or settlements
granted or made in the ordinary course of business and consistent with its past
practices and in accordance with reasonably prudent and standard practice used
in industries that are the same as or similar to those in which such Grantor is
engaged.
(l)    The Grantors, at their own expense, shall maintain or cause to be
maintained insurance covering physical loss or damage to the goods, inventory
and equipment in accordance with the requirements set forth in Schedule IV
hereto and Section 6.07 of the Credit Agreement. Each Grantor irrevocably makes,
constitutes and

22

--------------------------------------------------------------------------------




appoints the Administrative Agent (and all officers, employees or agents
designated by the Administrative Agent) as such Grantor's true and lawful agent
(and attorney-in-fact) for the purpose, during the continuance of an Event of
Default, of making, settling and adjusting claims in respect of Article 9
Collateral under policies of insurance, endorsing the name of such Grantor on
any check, draft, instrument or other item of payment for the proceeds of such
policies of insurance and for making all determinations and decisions with
respect thereto. In the event that any Grantor at any time or times shall fail
to obtain or maintain any of the policies of insurance required hereby or to pay
any premium in whole or part relating thereto, the Administrative Agent may,
without waiving or releasing any obligation or liability of the Grantors
hereunder or any Event of Default, in its sole discretion, obtain and maintain
such policies of insurance and pay such premium and take any other actions with
respect thereto as the Administrative Agent deems advisable. All sums disbursed
by the Administrative Agent in connection with this Section 4.03(l), including
reasonable attorneys' fees, court costs, expenses and other charges relating
thereto, shall be payable, upon demand, by the Grantors to the Administrative
Agent and shall be additional Obligations secured hereby.
(m)    Each Grantor shall maintain, in form and manner reasonably satisfactory
to the Administrative Agent, its chattel paper and its books, records and
documents evidencing or pertaining thereto with an appropriate reference to the
fact that such chattel paper has been assigned to the Administrative Agent for
the benefit of the Secured Parties and that the Administrative Agent has a
security interest therein.
Section 4.04    Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce the Administrative Agent's security interest in the Article 9
Collateral, each Grantor agrees, in each case at such Grantor's own expense, to
take the following actions with respect to the following Article 9 Collateral:
(a)    Instruments and Tangible Chattel Paper. If any Grantor shall at any time
hold or acquire any tangible chattel paper having a value in excess of $25,000,
such Grantor shall forthwith endorse, assign and deliver the same to the
Administrative Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as the Administrative Agent may from time to time
reasonably request.
(b)    Deposit Accounts.
(i)    Grantors will maintain cash management systems reasonably acceptable to
the Administrative Agent (it being understood that the cash management system as
in effect on the Closing Date is acceptable to the Administrative Agent).
(ii)    Each Grantor acknowledges and agrees that (x) the funds on deposit in
the deposit accounts shall continue to be collateral security for all the
Obligations and (y) upon the occurrence and during the continuance of an Event
of Default, upon the election of the Administrative Agent, the funds on deposit
in

23

--------------------------------------------------------------------------------




such deposit accounts shall be applied as provided in Section 5.02. Each Grantor
irrevocably authorizes the Administrative Agent to (A) notify each bank with
which such Grantor maintains such deposit accounts (each such bank a “Deposit
Account Bank”) of the occurrence of an Event of Default and (B) following the
occurrence of an Event of Default, at the election of the Administrative Agent,
instruct each Deposit Account Bank to apply the funds on deposit in such deposit
account in accordance with Section 5.02. Each Grantor hereby agrees to
irrevocably direct each Deposit Account Bank to comply with the instructions of
the Administrative Agent with respect to the relevant deposit account without
further consent from the Grantor or any other Person. The Administrative Agent
agrees with each of the Grantors that the Administrative Agent shall not give
any such instructions or directions and shall not withhold its consent to any
withdrawal or other action by any Grantor with respect thereto, unless an Event
of Default has occurred and is continuing or, after giving effect to any such
withdrawal or action, would occur.
(c)    Investment Property. Except to the extent otherwise provided in Article
III, if any Grantor shall at any time hold or acquire any certificated security
having a value in excess of $25,000 such Grantor shall forthwith endorse, assign
and deliver the same to the Administrative Agent, accompanied by such
instruments of transfer or assignment duly executed in blank as the
Administrative Agent may from time to time specify. If any securities now or
hereafter acquired by any Grantor are uncertificated and are issued to such
Grantor or its nominee directly by the issuer thereof, such Grantor shall
immediately notify the Administrative Agent thereof and, at the Administrative
Agent's request and option, pursuant to an agreement in form and substance
reasonably satisfactory to the Administrative Agent, either (i) cause the issuer
to agree to comply with instructions from the Administrative Agent as to such
securities, without further consent of any Grantor or such nominee, or (ii)
arrange for the Administrative Agent to become the registered owner of the
securities. The Administrative Agent agrees with each of the Grantors that the
Administrative Agent shall not give any such instructions or directions to any
such issuer and shall not withhold its consent to the exercise of any withdrawal
(with respect to any investment accounts, if any) or dealing rights by any
Grantor, unless an Event of Default has occurred and is continuing or, after
giving effect to any such investment and withdrawal rights, would occur.
(d)    Electronic Chattel Paper and Transferable Records. If any Grantor at any
time holds or acquires an interest in any electronic chattel paper or any
“transferable record” having a value in excess of $25,000, as that term is
defined in Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or in Section 16 of the Uniform Electronic Transactions
Act as in effect in any relevant jurisdiction, such Grantor shall promptly
notify the Administrative Agent thereof and, at the request of the
Administrative Agent, shall take such action as the Administrative Agent may
reasonably request to vest in the Administrative Agent control under New York
UCC Section 9-105 of such electronic chattel paper or control under Section 201
of the Federal Electronic

24

--------------------------------------------------------------------------------




Signatures in Global and National Commerce Act or, as the case may be, Section
16 of the Uniform Electronic Transactions Act, as so in effect in such
jurisdiction, of such transferable record. The Administrative Agent agrees with
such Grantor that the Administrative Agent will arrange, pursuant to procedures
reasonably satisfactory to the Administrative Agent and so long as such
procedures will not result in the Administrative Agent's loss of control, for
the Grantor to make alterations to the electronic chattel paper or transferable
record permitted under UCC Section 9-105 or, as the case may be, Section 201 of
the Federal Electronic Signatures in Global and National Commerce Act or Section
16 of the Uniform Electronic Transactions Act for a party in control to allow
without loss of control, unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by such Grantor
with respect to such electronic chattel paper or transferable record.
(e)    Letter-of-Credit Rights. If any Grantor is at any time a beneficiary
under a letter of credit having a stated amount in excess of $25,000 now or
hereafter issued in favor of such Grantor, such Grantor shall promptly notify
the Administrative Agent thereof and, at the request and option of the
Administrative Agent, such Grantor shall, pursuant to an agreement in form and
substance satisfactory to the Administrative Agent, either (i) arrange for the
issuer and any confirmer of such letter of credit to consent to an assignment to
the Administrative Agent of the proceeds of any drawing under the letter of
credit or (ii) arrange for the Administrative Agent to become the transferee
beneficiary of the letter of credit, with the Administrative Agent agreeing, in
each case, that the proceeds of any drawing under the letter of credit are to be
paid to the applicable Grantor unless an Event of Default has occurred or is
continuing.
(f)    Commercial Tort Claims. If any Grantor shall at any time hold or acquire
a Commercial Tort Claim in an amount reasonably estimated to exceed $1,000,000,
the Grantor shall promptly notify the Administrative Agent thereof in a writing
signed by such Grantor, including a summary description of such claim, and grant
to the Administrative Agent in writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance reasonably satisfactory to the Administrative Agent.
Section 4.05    Covenants Regarding Patent, Trademark and Copyright Collateral.
(a)    Each Grantor agrees that it will not do any act or omit to do any act
(and will exercise commercially reasonable efforts to prevent its licensees from
doing any act or omitting to do any act) whereby any Patent that is material to
the conduct of such Grantor's business may become invalidated or dedicated to
the public, and agrees that it shall continue to mark any products covered by a
Patent with the relevant patent number as necessary and sufficient to establish
and preserve its maximum rights under applicable patent laws.

25

--------------------------------------------------------------------------------




(b)    Each Grantor (either itself or through its licensees or its sublicensees)
will, for each Trademark material to the conduct of such Grantor's business, (i)
maintain such Trademark in full force free from any claim of abandonment or
invalidity for non-use, (ii) maintain the quality of products and services
offered under such Trademark, (iii) display such Trademark with notice of
Federal or foreign registration to the extent necessary and sufficient to
establish and preserve its maximum rights under applicable law and (iv) not
knowingly use or knowingly permit the use of such Trademark in violation of any
third-party rights.
(c)    Each Grantor (either itself or through its licensees or its sublicensees)
will, for each work covered by a Copyright material to the conduct of such
Grantor's business, continue to publish, reproduce, display, adopt and
distribute the work with appropriate copyright notice as necessary and
sufficient to establish and preserve its maximum rights under applicable
copyright laws.
(d)    Each Grantor shall notify the Administrative Agent immediately if it
knows or has reason to know that any Patent, Trademark or Copyright material to
the conduct of such Grantor's business may become abandoned, lost or dedicated
to the public, or of any materially adverse determination or development
(including the institution of, or any such determination or development in, any
proceeding in the USPTO, USCO or any court or similar office of any country)
regarding such Grantor's ownership of any such Patent, Trademark or Copyright,
its right to register the same or its right to keep and maintain the same.
(e)    In no event shall any Grantor, either itself or through any agent,
employee, licensee or designee, file an application for any Patent or for the
registration of any Trademark or Copyright with the USPTO, the USCO or any
office or agency in any political subdivision of the United States or in any
other country or any political subdivision thereof, unless it promptly informs
the Administrative Agent thereof, and, upon the request of the Administrative
Agent, executes and delivers any and all agreements, instruments, documents and
papers as the Administrative Agent may reasonably request to evidence the
Administrative Agent's security interest in such Patent, Trademark or Copyright,
and each Grantor hereby appoints the Administrative Agent as its
attorney-in-fact to execute and file such writings for the foregoing purposes,
all acts of such attorney being hereby ratified and confirmed; such power, being
coupled with an interest, is irrevocable.
(f)    Each Grantor will take all necessary steps that are consistent with the
practice in any proceeding before the USPTO, the USCO or any office or agency in
any political subdivision of the United States or in any other country or any
political subdivision thereof to maintain and pursue each material application
relating to the Patents, Trademarks and/or Copyrights (and to obtain the
relevant grant or registration) and to maintain each issued Patent and each
registration of the Trademarks and Copyrights that is material to the conduct of
such Grantor's business, including timely

26

--------------------------------------------------------------------------------




filings of applications for renewal, affidavits of use, affidavits of
incontestability and payment of maintenance fees, and, if consistent with good
business judgment, to initiate opposition, interference and cancellation
proceedings against third parties.
(g)    In the event that any Grantor has reason to believe that any Article 9
Collateral consisting of a material Patent, Trademark or Copyright has been or
is about to be infringed, misappropriated or diluted by a third party, such
Grantor shall promptly notify the Administrative Agent and shall, if consistent
with good business judgment and if it is reasonably determined by the Grantor
that there is a potential risk of material damage to the Patent, Trademark or
Copyright, promptly sue for infringement, misappropriation or dilution and to
recover any and all damages for such infringement, misappropriation or dilution,
and take such other actions as are appropriate under the circumstances to
protect such Article 9 Collateral.
(h)    Upon and during the continuance of an Event of Default, each Grantor
shall use commercially reasonable efforts to obtain all requisite consents or
approvals from the licensor under each Copyright License, Patent License or
Trademark License to effect the assignment of all such Grantor's right, title
and interest thereunder to the Administrative Agent or its designee.
ARTICLE V
REMEDIES
Section 5.01    Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Administrative Agent on demand, and it is agreed that the
Administrative Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Grantors to the Administrative Agent or
to license or sublicense, whether general, special or otherwise, and whether on
an exclusive or nonexclusive basis, any such Article 9 Collateral throughout the
world on such terms and conditions and in such manner as the Administrative
Agent shall determine (other than in violation of any then-existing licensing
arrangements to the extent that waivers cannot be obtained); and (b) with or
without legal process and with or without prior notice or demand for
performance, to take possession of the Article 9 Collateral and without
liability for trespass to enter any premises where the Article 9 Collateral may
be located for the purpose of taking possession of or removing the Article 9
Collateral and, generally, to exercise any and all rights afforded to a secured
party under the Uniform Commercial Code or other applicable law. Without
limiting the generality of the foregoing, each Grantor agrees that the
Administrative Agent shall have the right, subject to the mandatory requirements
of applicable law, to sell or otherwise dispose of all or any part of the
Collateral at a public or private sale or at any broker's board or on any
securities exchange, for cash, upon credit or for future delivery as the
Administrative Agent shall deem appropriate. The

27

--------------------------------------------------------------------------------




Administrative Agent shall be authorized at any such sale of securities (if it
deems it advisable to do so) to restrict the prospective bidders or purchasers
to Persons who will represent and agree that they are purchasing the Collateral
for their own account for investment and not with a view to the distribution or
sale thereof, and upon consummation of any such sale of Collateral the
Administrative Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold. Each such purchaser at
any such sale shall hold the property sold absolutely, free from any claim or
right on the part of any Grantor, and each Grantor hereby waives and releases
(to the extent permitted by law) all rights of redemption, stay, valuation and
appraisal that such Grantor now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted.
The Administrative Agent shall give the applicable Grantors 10 days' written
notice (which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Administrative Agent's intention to make any sale of Collateral. Such
notice, in the case of a public sale, shall state the time and place for such
sale and, in the case of a sale at a broker's board or on a securities exchange,
shall state the board or exchange at which such sale is to be made and the day
on which the Collateral, or portion thereof, will first be offered for sale at
such board or exchange. Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as the Administrative
Agent may fix and state in the notice (if any) of such sale. At any such sale,
the Collateral, or portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as the Administrative Agent may (in its sole
and absolute discretion) determine. The Administrative Agent shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given. The Administrative Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Administrative Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Administrative Agent shall not incur any liability in case any
such purchaser or purchasers shall fail to take up and pay for the Collateral so
sold and, in case of any such failure, such Collateral may be sold again upon
like notice. At any public (or, to the extent permitted by law, private) sale
made pursuant to this Section 5.01, any Secured Party may bid for or purchase
for cash, free (to the extent permitted by law) from any right of redemption,
stay, valuation or appraisal on the part of any Grantor (all said rights being
also hereby waived and released to the extent permitted by law), the Collateral
or any part thereof offered for sale and such Secured Party may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further accountability to any Grantor therefor. For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Administrative Agent shall be free to carry out such sale
pursuant to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Administrative Agent shall have entered into such an agreement all
Events of Default shall have been remedied and the Obligations paid in full. As
an alternative to exercising the power

28

--------------------------------------------------------------------------------




of sale herein conferred upon it, the Administrative Agent may proceed by a suit
or suits at law or in equity to foreclose this Agreement and to sell the
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver. Any sale pursuant to the provisions of this Section
5.01 shall be deemed to conform to the commercially reasonable standards as
provided in Section 9‑610(b) of the New York UCC or its equivalent in other
jurisdictions.
Section 5.02    Application of Proceeds. The Administrative Agent shall apply
the proceeds of any collection or sale of Collateral, as well as any Collateral
consisting of cash, that it has obtained as provided in Section 8.03 of the
Credit Agreement. The Administrative Agent shall have absolute discretion as to
the time of application of any such proceeds, moneys or balances in accordance
with this Agreement. Upon any sale of Collateral by the Administrative Agent
(including pursuant to a power of sale granted by statute or under a judicial
proceeding), the receipt of the purchase money by the Administrative Agent or of
the officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Administrative Agent or such officer or be answerable in any way for
the misapplication thereof.
Section 5.03    Grant of License to Use Intellectual Property. For the purpose
of enabling the Administrative Agent to exercise rights and remedies under this
Agreement at such time as the Administrative Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the
Administrative Agent an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to the Grantors) to use, license or
sublicense any of the Article 9 Collateral consisting of Intellectual Property
now owned or hereafter acquired by such Grantor, wherever the same may be
located, and including in such license reasonable access to all media in which
any of the licensed items may be recorded or stored and to all computer software
and programs used for the compilation or printout thereof. The use of such
license by the Administrative Agent may be exercised, at the option of the
Administrative Agent and, upon the occurrence and during the continuation of an
Event of Default; provided that any license, sublicense or other transaction
entered into by the Administrative Agent in accordance herewith shall be binding
upon the Grantors notwithstanding any subsequent cure of an Event of Default.
Section 5.04    Securities Act, etc.. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Administrative Agent if the Administrative
Agent were to attempt to dispose of all or any part of the Pledged Collateral,
and might also limit the extent to which or the manner in which any subsequent
transferee of any Pledged Collateral could dispose of the same. Similarly, there
may be other

29

--------------------------------------------------------------------------------




legal restrictions or limitations affecting the Administrative Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
Blue Sky or other state securities laws or similar laws analogous in purpose or
effect. Each Grantor recognizes that in light of such restrictions and
limitations the Administrative Agent may, with respect to any sale of the
Pledged Collateral, limit the purchasers to those who will agree, among other
things, to acquire such Pledged Collateral for their own account, for
investment, and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that in light of such restrictions and
limitations, the Administrative Agent, in its sole and absolute discretion, (a)
may proceed to make such a sale whether or not a registration statement for the
purpose of registering such Pledged Collateral or part thereof shall have been
filed under the Federal Securities Laws and (b) may approach and negotiate with
a single potential purchaser to effect such sale. Each Grantor acknowledges and
agrees that any such sale might result in prices and other terms less favorable
to the seller than if such sale were a public sale without such restrictions. In
the event of any such sale, the Administrative Agent shall incur no
responsibility or liability for selling all or any part of the Pledged
Collateral at a price that the Administrative Agent, in its sole and absolute
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a single purchaser were approached. The provisions of this Section
5.04 will apply notwithstanding the existence of a public or private market upon
which the quotations or sales prices may exceed substantially the price at which
the Administrative Agent sells.
ARTICLE VI
INDEMNITY, SUBROGATION AND SUBORDINATION
Section 6.01    Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03), the Borrower agrees that (a) in the event a payment
shall be made by any Guarantor under this Agreement in respect of any
Obligation, the Borrower shall indemnify such Guarantor for the full amount of
such payment and such Guarantor shall be subrogated to the rights of the Person
to whom such payment shall have been made to the extent of such payment and (b)
in the event any assets of any Guarantor shall be sold pursuant to this
Agreement or any other Security Document to satisfy in whole or in part an
Obligation, the Borrower shall indemnify such Guarantor in an amount equal to
the greater of the book value or the fair market value (as reasonably determined
by the Borrower) of the assets so sold.
Section 6.02    Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 6.03) that, in the event a payment shall
be made by any other Guarantor hereunder in respect of any Obligation or assets
of any other Guarantor shall be sold pursuant to any Loan Document to satisfy
any Obligation owed to any Secured Party and such other Guarantor (the “Claiming
Guarantor”) shall not have been fully indemnified by the Borrower as provided in
Section 6.01, the Contributing Guarantor shall indemnify the Claiming Guarantor
in an amount equal to the amount of such payment or the greater of the book
value or

30

--------------------------------------------------------------------------------




the fair market value of such assets, as the case may be, in each case
multiplied by a fraction of which the numerator shall be the net worth of the
Contributing Guarantor on the date hereof and the denominator shall be the
aggregate net worth of all the Guarantors on the date hereof (or, in the case of
any Guarantor becoming a party hereto pursuant to Section 7.16, the date of the
supplement hereto executed and delivered by such Guarantor). Any Contributing
Guarantor making any payment to a Claiming Guarantor pursuant to this Section
6.02 shall be subrogated to the rights of such Claiming Guarantor under Section
6.01 to the extent of such payment.
Section 6.03    Subordination.
(a)    Notwithstanding any provision of this Agreement to the contrary, all
rights of the Guarantors under Sections 6.01 and 6.02 and all other rights of
indemnity, contribution or subrogation under applicable law or otherwise shall
be fully subordinated to the indefeasible payment in full in cash of the
Obligations. No failure on the part of the Borrower or any Guarantor to make the
payments required by Sections 6.01 and 6.02 (or any other payments required
under applicable law or otherwise) shall in any respect limit the obligations
and liabilities of any Guarantor with respect to its obligations hereunder, and
each Guarantor shall remain liable for the full amount of the obligations of
such Guarantor hereunder.
(b)    Each Guarantor hereby agrees that all Indebtedness and other monetary
obligations owed by it to any other Guarantor or any Subsidiary shall be fully
subordinated to the indefeasible payment in full in cash of the Obligations.
ARTICLE VII
MISCELLANEOUS
Section 7.01    Notices.. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be given as provided in Section 10.02
of the Credit Agreement.
Section 7.02    Security Interest Absolute.. All rights of the Administrative
Agent hereunder, the Security Interest, the security interest in the Pledged
Collateral and all obligations of each Grantor and Guarantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations, (d) any law
or regulation of any jurisdiction or any other event affecting any term of a
guaranteed obligation or (e) any other circumstance that

31

--------------------------------------------------------------------------------




might otherwise constitute a defense available to, or a discharge of, any
Grantor or Guarantor in respect of the Obligations or this Agreement.
Section 7.03    Survival of Agreement.. All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and the
issuance of any Letters of Credit, regardless of any investigation made by any
Lender or on its behalf and notwithstanding that the Administrative Agent or any
Lender or L/C Issuer may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended under
the Credit Agreement, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under any Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated.
Section 7.04    Binding Effect; Several Agreement.. This Agreement shall become
effective as to any Loan Party when a counterpart hereof executed on behalf of
such Loan Party shall have been delivered to the Administrative Agent and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon such Loan Party and the
Administrative Agent and their respective permitted successors and assigns, and
shall inure to the benefit of such Loan Party, the Administrative Agent and the
other Secured Parties and their respective permitted successors and assigns,
except that no Loan Party shall have the right to assign or transfer its rights
or obligations hereunder or any interest herein or in the Collateral (and any
such assignment or transfer shall be void) except as expressly contemplated by
this Agreement or the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each Loan Party and may be amended, modified,
supplemented, waived or released with respect to any Loan Party without the
approval of any other Loan Party and without affecting the obligations of any
other Loan Party hereunder.
Section 7.05    Successors and Assigns.. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns. No Guarantor or Grantor may assign
any of its rights or obligations hereunder without the written consent of the
Administrative Agent.
Section 7.06    Administrative Agent's Fees and Expenses; Indemnification..
(a)    The parties hereto agree that the Administrative Agent shall be entitled
to reimbursement of its expenses incurred hereunder as provided in Section 10.04
of the Credit Agreement.

32

--------------------------------------------------------------------------------




(b)    Without limitation of its indemnification obligations under the other
Loan Documents, each Grantor jointly and severally agrees to indemnify the
Administrative Agent and the other Indemnitees (as defined in Section 10.04 of
the Credit Agreement) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of, the execution, delivery or performance of this
Agreement or any claim, litigation, investigation or proceeding relating hereto,
or to the Collateral, whether or not any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.
(c)    Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Administrative Agent or any other Secured Party. All amounts due
under this Section 7.06 shall be payable on written demand therefor.
Section 7.07    Administrative Agent Appointed Attorney-in-Fact.. Each Grantor
hereby appoints the Administrative Agent the attorney-in-fact of such Grantor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Administrative Agent may deem
necessary or advisable to accomplish the purposes hereof, which appointment is
irrevocable and coupled with an interest. Without limiting the generality of the
foregoing, the Administrative Agent shall have the right, upon the occurrence
and during the continuance of an Event of Default, with full power of
substitution either in the Administrative Agent's name or in the name of such
Grantor: (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to ask for, demand, sue for, collect, receive and give
acquittance for any and all moneys due or to become due under and by virtue of
any Collateral; (d) to sign the name of any Grantor on any invoice or bill of
lading relating to any of the Collateral; (e) to send verifications of Accounts
to any Account Debtor; (f) to commence and prosecute any and all suits, actions
or proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (g) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; (h) to notify, or to require any Grantor to notify, Account Debtors
to make payment directly to the Administrative Agent; and (i) to use, sell,
assign, transfer, pledge,

33

--------------------------------------------------------------------------------




make any agreement with respect to or otherwise deal with all or any of the
Collateral, and to do all other acts and things necessary to carry out the
purposes of this Agreement, as fully and completely as though the Administrative
Agent were the absolute owner of the Collateral for all purposes; provided, that
nothing herein contained shall be construed as requiring or obligating the
Administrative Agent to make any commitment or to make any inquiry as to the
nature or sufficiency of any payment received by the Administrative Agent, or to
present or file any claim or notice, or to take any action with respect to the
Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. The Administrative Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.
Section 7.08    GOVERNING LAW.. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, (WITHOUT GIVING EFFECT TO
ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE THAT WOULD CAUSE THE APPLICATION
OF THE DOMESTIC SUBSTANTIVE LAWS OF ANY OTHER STATE).
Section 7.09    Waivers; Amendment..
(a)    No failure or delay by the Administrative Agent or any other Secured
Party in exercising any right, power or remedy hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy, or any abandonment or
discontinuance of steps to enforce such a right, power or remedy, preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The rights, powers and remedies of the Administrative Agent and the
other Secured Parties hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights, powers or remedies that they
would otherwise have. No waiver of any provision of this Agreement or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section 7.09, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or the issuance of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether the Administrative Agent or any
other Secured Party may have had notice or knowledge of such Default at the
time. No notice or demand on any Loan Party in any case shall entitle any Loan
Party to any other or further notice or demand in similar or other
circumstances.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Loan Party or Loan Parties with respect to
which such

34

--------------------------------------------------------------------------------




waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 10.03 of the Credit Agreement.
Section 7.10    WAIVER OF JURY TRIAL.. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 7.11    Severability.. If any provision of this Agreement is held to be
invalid, illegal or unenforceable (a) the legality, validity and enforceability
of the remaining provisions of this Agreement shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
Section 7.12    Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which, when taken together, shall constitute a
single contract, and shall become effective as provided in Section 7.04.
Delivery of an executed signature page to this Agreement by facsimile or
electronic transmission shall be effective as delivery of a manually signed
counterpart of this Agreement.
Section 7.13    Headings. Article and Section headings used herein are for the
purpose of reference only, are not part of this Agreement and are not to affect
the construction of, or to be taken into consideration in interpreting, this
Agreement.
Section 7.14    Jurisdiction; Consent to Service of Process.
(a)    Each of the Loan Parties hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the courts of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or

35

--------------------------------------------------------------------------------




proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, such Federal court. Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement or any other Loan Document
shall affect any right that the Administrative Agent or any other Secured Party
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Grantor or Guarantor, or its properties,
in the courts of any jurisdiction.
(b)    Each of the Loan Parties hereby irrevocably and unconditionally waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (a) of this Section 7.14. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 10.02 of the Credit Agreement.
Nothing in this Agreement will affect the right of any party to this Agreement
to serve process in any other manner permitted by applicable law.
Section 7.15    Termination or Release.
(a)    This Agreement, the guarantees and undertakings made herein, the Security
Interest and all other security interests granted hereby shall terminate when
the Obligations have been indefeasibly paid in full and the Aggregate
Commitments have been terminated, the LC Obligations have been reduced to zero
or Cash Collateralized in a manner acceptable to the Administrative Agent and
the L/C Issuer and the L/C Issuer has no further obligations to issue Letters of
Credit under the Credit Agreement.
(b)    A Subsidiary Loan Party shall automatically be released from its
obligations hereunder and the security interests in the Collateral of such
Subsidiary Loan Party shall be automatically released upon the consummation of
any transaction permitted by the Credit Agreement as a result of which such
Subsidiary Loan Party ceases to be a Subsidiary; provided that the Required
Lenders shall have consented to such transaction (to the extent required by the
Credit Agreement) and the terms of such consent did not provide otherwise.
(c)    Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement to any Person that is not a Grantor, or
upon the effectiveness of any written consent to the release of the security
interest granted hereby in any Collateral pursuant to Section 10.01 of the
Credit Agreement, the security interest in such Collateral shall be
automatically released; provided that the Proceeds resulting

36

--------------------------------------------------------------------------------




from such sale or other transfer shall not be released and shall be included in
the Collateral.
(d)    In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this section, the Administrative Agent shall execute and deliver
to any Grantor at such Grantor's expense all documents that such Grantor shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this section shall be without recourse to or
warranty by the Administrative Agent.
Section 7.16    Additional Subsidiaries. Pursuant to Section 6.12 of the Credit
Agreement, each Subsidiary of a Loan Party that was not in existence or not a
Subsidiary on the date of the Credit Agreement is required to enter into this
Agreement upon becoming such a Subsidiary. Upon execution and delivery by the
Administrative Agent and a Subsidiary of an instrument in the form of Exhibit I
hereto, such Subsidiary shall become a party hereto with the same force and
effect as if originally named as a party hereto. The execution and delivery of
any such instrument shall not require the consent of any other Loan Party
hereunder. The rights and obligations of each Loan Party hereunder shall remain
in full force and effect notwithstanding the addition of any new Loan Party as a
party to this Agreement.
Section 7.17    Right of Setoff. Subject to Section 10.08 of the Credit
Agreement, if an Event of Default shall have occurred and be continuing, each
Lender, the L/C Issuer and each of their Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or L/C Issuer, irrespective of whether or not such
Lender or such L/C Issuer shall have made any demand under this Agreement and
although such obligations may be contingent or unmatured.
Section 7.18    Amendment and Restatement. This Agreement amends, restates,
supersedes, and replaces in its entirety the Existing Guarantee and Collateral
Agreement. Nothing contained herein shall be construed as a novation of the
obligations outstanding under the Existing Guarantee and Collateral Agreement.


[Signature Page Follows]

37

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
DENNY'S, INC.,
a Florida corporation
By: /s/ Ross Nell
Name: Ross Nell
Title:     Vice President, Tax and Treasurer
DENNY'S REALTY, LLC,
a Delaware limited liability company
By:
DFO, LLC, its Sole Member

By:
Denny's Inc., its Sole Member

By: /s/ Ross Nell
Name: Ross Nell
Title:     Vice President, Tax and Treasurer


DENNY'S CORPORATION,
a Delaware corporation
By: /s/ Ross Nell
Name: Ross Nell
Title:     Vice President, Tax and Treasurer


DFO, LLC,
a Delaware limited liability company
By:
Denny's Inc., its Sole Member

By: /s/ Ross Nell
Name: Ross Nell
Title:     Vice President, Tax and Treasurer

38

--------------------------------------------------------------------------------








WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
By: /s/ Stephen A. Leon
Name:     Stephen A. Leon
Title:    Managing Director









39

--------------------------------------------------------------------------------




Schedule I to
the Guarantee and
Collateral Agreement




Subsidiary Loan Parties
Subsidiary of Denny's Corporation
Jurisdiction of Incorp/
Formation
Number of Shares of Capital Stock
Number and Percentage of Outstanding Shares
Shares Certificated?
Denny's, Inc.
Florida
10,000
100%
yes

Subsidiary of Denny's, Inc.
Jurisdiction of Incorp/
Formation
Number of Shares of Capital Stock
Number and Percentage of Outstanding Shares
Shares Certificated?
DFO, LLC
Delaware
—
—
Yes
La Mirada Enterprises #1, LLC
Texas
—
—
yes

Subsidiary of
DFO, LLC
Jurisdiction of Incorp/
Formation
Number of Shares of Capital Stock
Number and Percentage of Outstanding Shares
Shares Certificated?
Denny's Realty, LLC
Delaware
—
—
yes



These LLCs are Member managed



--------------------------------------------------------------------------------




Schedule II to
the Guarantee and
Collateral Agreement




EQUITY INTERESTS


Name
State of Incorporation
Owner / % of Ownership Interest
Denny's, Inc.
Florida
Denny's Corporation / 100%
La Mirada Enterprises #1, LLC
Texas
Denny's, Inc. / 100%
DFO, LLC
Delaware
Denny's, Inc. / 100%
Denny's Realty, LLC
Delaware
DFO, LLC / 100%
Dennyven#1
 
Denny's Corporation, General Partner, Partnership Interest at 50%
K-II Telecommunications
 
Denny's Corporation, General Partner, Partnership Interest at 3.51%
New York Equity Fund 1988 L.P.
 
Denny's Corporation, Limited Partner, Partnership Interest at 2.20%





DEBT SECURITIES
Notes Receivable - Denny's, Inc.
As of 03/28/12
Unit
Payor
Type
Interest Rate
Note Balance
Interest Balance
Note Date
Maturity Date
Note Payment
Payment Frequency
8,823
Dawn Lafreeda
Franchisee
7%
26,828.74
—
12/8/2011
5/29/2013
2,702.80
Weekly
7,841
Kevin Coveney
Franchisee
—%
55,288.43
—
4/26/2012
6/3/2015
480.77
Weekly
Various***
Various
Franchisee
0-5%
1,726,270.97
—
Various
12-36 months
Various
Weekly
Various**
Various
Franchisee
—%
2,674,413.64
—
Various
12 months
Various
Weekly

**Represents Coffee Equipment. Individual unit notes range from $1,104 to
$2,371.
***Represents Dine Financing Notes. Individual unit notes range from $18,000 to
$25,000



--------------------------------------------------------------------------------




Schedule III to
Guarantee and
Collateral Agreement




OWNED COPYRIGHTS


None.



--------------------------------------------------------------------------------




Schedule III
to Guarantee and
Collateral Agreement




OWNED PATENTS


None.



--------------------------------------------------------------------------------




Schedule III
to Guarantee and
Collateral Agreement




OWNED TRADEMARK/TRADE NAMES


U.S. Trademarks
Domestic Mark
Reg./Serial #
Reg./Filing Date
$2 $4 $6 $8
3,964,768
24-May-11
$2 $4 $6 $8 VALUE MENU
3,972,843
7-Jun-11
ALL-AMERICAN SLAM
1,950,994
23-Jan-96
ALLNIGHTER
3,974,615
7-Jun-11
AMERICA'S DINER IS ALWAYS OPEN
4,129,406
17-Apr-12
CHILLACCINO
85,403,677
22-Aug-11
DANNY'S DONUTS
3,768,961
30-Mar-10
DENNY'S (stylized)
862,087
17-Dec-68
DENNY'S (stylized)
866,599
11-Mar-69
DENNY'S (stylized)
1,903,868
4-Jul-95
DENNY'S (word mark)
736,161
14-Aug-62
DENNY'S (word mark)
740,359
6-Nov-62
DENNY'S (word mark)
1,053,390
23-Nov-76
DENNY'S CLASSIC DINER and Design (blue circle)
2,512,281
27-Nov-01
DENNY'S CLASSIC DINER and Design with neon
2,469,928
17-Jul-01
DENNY'S CLASSIC DINER and Design with tubes
2,469,927
17-Jul-01
DENNY'S DINER 2000 and Design
2,372,959
1-Aug-00
Denny's Diner 2000 and Design
2,377,637
15-Aug-00
DENNY'S DINER 2000 w/o "Diner"
2,653,324
26-Nov-02
DENNY'S FRESH EXPRESS (word)
3,498,403
9-Sep-08
DENNY'S TIL DAWN
1,720,991
29-Sep-92
DENNY'S within a French Diamond
1,720,986
29-Sep-92
DENNY'S within a French Diamond
1,886,750
28-Mar-95
DENNY'S within a French Diamond
2,320,275
22-Feb-00
DENVER SCRAMBLE
2,964,207
28-Jun-05
FIT FARE (word mark)
1,996,275
20-Aug-96
FIT FARE (word mark)
3,381,648
12-Feb-08
French Diamond design
2,761,133
9-Sep-03
FRENCH SLAM
1,735,075
24-Nov-92
GET YOUR CRAVE ON
3,375,730
29-Jan-08
GRAND SLAM
1,813,884
28-Dec-93
GRAND SLAM
4,104,436
28-Feb-12
GRAND SLAM BREAKFAST
1,277,223
8-May-84
GRAND SLAM SLUGGER
3,857,076
5-Oct-10
GREAT FOOD AND GREAT SERVICE BY GREAT PEOPLE…EVERY TIME!
2,802,016
6-Jan-04




--------------------------------------------------------------------------------




HEARTLAND SCRAMBLE
3,086,695
25-Apr-06
JR. GRAND SLAM
1,270,950
20-Mar-84
MOONS OVER MY HAMMY
1,946,766
9-Jan-96
NANERPUS (design mark)
3,800,808
8-Jun-10
NANERPUS (word mark)
3,711,864
17-Nov-09
PANCAKE PUPPIES
3,707,894
10-Nov-09
PLAY IT AGAIN SLAM
1,736,807
1-Dec-92
RIGHT ON THE MONEY
3,856,292
5-Oct-10
SENIOR BELGIAN WAFFLE SLAM
1,757,060
3/9/1993
SIEMPRE ABIERTOS, SIEMPRE A GUSTO
4,034,282
4-Oct-11
SLAM
2,592,374
9-Jul-02
SLAMWICH
2,805,903
13-Jan-04
 
 
 
SOUTHERN SLAM
1,743,375
29-Dec-92
SUPER BIRD
1,378,319
14-Jan-86
SUPER SLAM
1,944,101
26-Dec-95
ULTIMATE OMELETTE
1,645,411
21-May-91
WAFFELINI
3,904,258
11-Jan-11



Pending U.S. Trademark Applications


None




Foreign Trademarks


International Mark
Country
App. #/Filing Date
Reg. #/Date
DENNY'S
Aruba
4-Aug-03
5/28/22933
DENNY'S (word mark)
Australia
714,263 07/31/96
10/7/714263
SUPER BIRD
Australia
A454717A
A454717 10/11/86
DELY
Austria
 
100,159 07/21/82
DENNY'S
Bahamas
3/24/762
3/24/762
DENNY'S and design
Bahamas
34,060 10/18/2010
 
GRAND SLAM
Bahamas
34,058 10/18/2010
 
SLAM
Bahamas
34,059 10/18/2010
 
SLAMWICH
Bahamas
34,061 10/18/2010
 
SUPER BIRD
Bahamas
34,057 10/18/2010
 
DENNY'S and design
Bahrain
SM90409 01/23/2012
 
DENNY'S
Barbados
4-Aug-93
81/8407 02/25/99
DENNY'S
Barbados
4-Aug-93
81/8408 02/25/99
DENNY'S
Barbados
4-Aug-93
81/8406 02/25/99
Denny's within a French Diamond
Barbados
4-Aug-93
81/8405
Denny's within a French Diamond
Barbados
4-Aug-93
81/8403




--------------------------------------------------------------------------------




Denny's within a French Diamond
Barbados
4-Aug-93
81/8404
ALL AMERICAN SLAM
Belize
31-Jan-08
1/8/5145
DENNY'S (word mark)
Belize
31-Jan-08
1/8/5416
DENNY'S and design
Belize
31-Jan-08
1/8/5147
FIT FARE
Belize
31-Jan-08
1/8/5148
French Diamond design
Belize
31-Jan-08
1/8/5149
GRAND SLAM
Belize
31-Jan-08
1/8/5150
GRAND SLAM SLUGGER
Belize
31-Jan-08
1/8/5151
MOONS OVER MY HAMMY
Belize
31-Jan-08
1/8/5152
SLAM
Belize
31-Jan-08
1/8/5153
SLIM SLAM
Belize
31-Jan-08
1/8/5154
SUPER BIRD
Belize
31-Jan-08
3/8/5155
DENNY'S
Benelux
 
5/12/175818
DENNY'S
Bolivia
9/7/1830
C-64209 09/07/1994
DENNY'S
Bolivia
SM-1071-07 3/23/2007
 
DENNY'S and design
Brazil
9/1/902918729
 
DENNY'S
Brazil
813.342.961 02/26/87
813.342.961 12/01/92
ALL-AMERICAN SLAM
Canada
Serial No. 1,341,036
TMA746,419 08/27/2009
Denny's and (maple leaf) Design (in B&W) (old)
Canada
Serial No. 1,142,698
TMA601,698 02/09/2004
Denny's and (maple leaf) Design (in color) (old)
Canada
Serial No. 1,129,676
12/18/598001
Denny's and (French Diamond) Design (in color) (new)
Canada
Serial No. 1,122,162
TMA601,581 02/06/2004
Denny's and (French Diamond) Design (in B&W) (new)
Canada
Serial No. 1,122,165
TMA601,912 02/11/2004
Denny's and (Maple Leaf) Design (in B&W) (new)
Canada
Serial No. 1,122,164
TMA601,728 02/10/2004
Denny's and (Maple Leaf) Design (in color) (new)
Canada
Serial No. 1,122,166
TMA601,580 02/06/2004
DENNY'S
Canada
4/12/321494
TMA169,549 06/05/70
DENNY'S and design (cartoon)
Canada
321,495
TMA169,550 06/05/70
FIT FARE
Canada
Serial No. 1,341,035 03/27/07
TMA706,260 02/01/08
French Diamond design
Canada
Serial No. 1,341,024 03/27/2007
TMA710,297 03/27/2008
MOONS OVER MY HAMMY
Canada
Serial No. 1,341,029 3/27/2007
TMA714,986 05/23/2008
SLAM
Canada
TMA750,793
10/22/2009
SLIM SLAM
Canada
Serial No. 1,341,027
TMA708,640 02/29/2008
SUPER BIRD
Canada
687,647 08/14/91
TMA404,315 10/30/92
SUPER SLAM
Canada
1,135,704 04/05/02
TMA569,070 10/18/02
THE ULTIMATE OMLETTE
Canada
687,649 08/14/91
TMA404,316 10/30/92




--------------------------------------------------------------------------------




Denny's, Inc.
Chile
6/3/3677
395,511 12/02/82 653.999 01/08/03
DENNY'S and design
Chile
 
12/3/975929
French Diamond design
Chile
 
12/3/975927
DENNY'S and design - old Eldoon Mark
China
 
222,322
DENNY'S in Chinese characters - old Eldoon Mark
China
 
222,321
DENNY'S in Chinese characters plus DENNY'S - old Eldoon mark
China
 
1,726,785
DENNY'S in Chinese characters plus DENNY'S (design) - old Eldoon mark
China
 
1,726,788
Denny's In Chinese Characters
China
9/30/93094339
2/6/777369
Denny's Stylized
China
 
7/5/180767
Denny's Stylized
China
 
7/5/180766
DENNY'S
China
8/31/8626860
 
DENNY'S
China
8/31/8626970
 
DENNY'S
China
8/31/8627058
 
DENNY'S
China
8/31/8627082
 
DENNY'S
China
8/31/8627115
 
DENNY'S
China
8/31/8627136
 
"Dan Ni Shi" DENNY'S In Chinese Characters (word mark)
China
9/1/8629223
 
"Dan Ni Shi" DENNY'S In Chinese Characters (word mark)
China
9/1/8629432
 
"Dan Ni Shi" DENNY'S In Chinese Characters (word mark)
China
9/1/8629472
 
"Dan Ni Shi" DENNY'S In Chinese Characters (word mark)
China
9/1/8629497
 
"Dan Ni Shi" DENNY'S In Chinese Characters (word mark)
China
9/1/8629513
 
"Dan Ni Shi" DENNY'S In Chinese Characters (word mark)
China
9/1/8629538
 
"Dan Ni Shi" DENNY'S In Chinese Characters (word mark)
China
9/1/8629610
 
"Dan Ni Shi" DENNY'S In Chinese Characters (B&W French diamond logo)
China
8/25/9889624
 
"Dan Ni Shi" DENNY'S In Chinese Characters (B&W French diamond logo)
China
8/25/9889623
 
"Dan Ni Shi" DENNY'S In Chinese Characters (B&W French diamond logo)
China
8/25/9889622
 




--------------------------------------------------------------------------------




"Dan Ni Shi" DENNY'S In Chinese Characters (B&W French diamond logo)
China
8/25/9889621
 
GRAND SLAM
China / UK Madrid
1/12/4841
 
Denny's
Colombia
8/28/275278
 
Denny's
Columbia
1/1/275279
 
Denny's
Community Trademark (Austria, Belgium, Denmark, Finland, France, Germany,
Greece, Ireland, Italy, Luxembourg, the Netherlands, Portugal, Spain, Sweden,
United Kingdom, Cyprus, Czech Republic, Estonia, Hungary, Latvia, Lithuania,
Malta, Poland, Slovakia, Slovenia)
 
7/26/789709
ALL-AMERICAN SLAM
Costa Rica
4/10/2007
4/28/173724
DENNY'S
Costa Rica
 
68.227 10/26/87
DENNY'S (stylized)
Costa Rica
 
4/19/113265
DENNY'S (stylized in a French diamond)
Costa Rica
 
4/19/113266
DENNY'S logo
Costa Rica
4/10/2007
4/29/173987
FIT FARE
Costa Rica
4/10/2007
6/24/2008
French Diamond design
Costa Rica
4/10/2007
 
GRAND SLAM
Costa Rica
4/10/2007
4/28/173739
GRAND SLAM SLUGGER
Costa Rica
4/10/2007
4/28/173736
MOONS OVER MY HAMMY
Costa Rica
4/10/2007
4/28/173759
SLAM
Costa Rica
4/10/2007
4/28/173734
SLIM SLAM
Costa Rica
4/10/2007
4/28/173722
SUPER BIRD
Costa Rica
4/10/2007
4/28/173785
SUPER SCRAMBLES
Costa Rica
4/10/2007
4/28/173725
ULTIMATE OMELETTE
Costa Rica
4/10/2007
October 17, 180973
Denny's
Denmark
27-Jan-87
VR 01.493198 04/04/87
Denny's
Denmark
27-Jan-87
1493/1987 04/24/87
DENNY'S
Dominican Rep
6/26/190408
9/30/190408
DENNY'S and design
Dominican Rep
6/28/189950
9/15/189950
Denny's and French Diamond Design
Dominican Rep.
24-Apr-95
64,633
Denny's and French Diamond Design
Dominican Rep.
4/23/739
78,566 07/15/95
DENNY'S and design - Flag in apostrophe
Dominican Rep.
2/20/2013
 
FIT FARE
Dominican Rep.
9/22/2011
 
GRAND SLAM
Dominican Rep.
9/22/2011
 
MOONS OVER MY HAMMY
Dominican Rep.
9/22/2011
 
SLAM
Dominican Rep.
9/22/2011
 
SLAMWICH
Dominican Rep.
9/22/2011
 
SUPER BIRD
Dominican Rep.
9/22/2011
 
ULTIMATE OMELETTE
Dominican Rep.
9/22/2011
 
DENNY'S
Ecuador
9/8/388
793/95 09/18/95




--------------------------------------------------------------------------------




DENNY'S
Ecuador
151.200 11/24/2004
9/5/1194
DENNY'S
Egypt
234,192
 
DENNY'S
El Salvador
3466/94 09/20/94
171 Book 165
DENNY'S and design
El Salvador
 
No. 160 book 188 pages 327328 02/10/2005
DENNY'S
El Salvador
5/7/2007
54 Book 91 09/03/2007
DENNY'S and design (logo)
El Salvador
5/7/2007009284
84 Book 91 09/04/2007
French Diamond design
El Salvador
5/7/2007
86 Book 91 09/04/2007
MOONS OVER MY HAMMY
El Salvador
5/7/2007
35 Book 91 09/03/2007
SLIM SLAM
El Salvador
20,070,092,898
43 Book 113 09/19/2008
SUPER BIRD
El Salvador
5/7/2007
36 Book 91 09/03/2007
SUPER SCRAMBLES
El Salvador
5/7/2007
52 Book 91 09/03/2007
ULTIMATE OMELETTE
El Salvador
5/7/2007
66 Book 98 01/04/2008
Denny's
Fed. Republic of Germany
 
6/6/1043588
Denny's
Fed. Republic of Germany
 
1/20/923334
Denny's and French Diamond Design
Finland
1255/95 02/17/95
12/31/203660
Denny's within a French Diamond
France
93/478.461 07/29/93
1/14/93478461
Denny's & Device
France
958,088 09/30/88
9/30/1491529
ALL-AMERICAN SLAM
Guatemala
2007-3439 8/5/2007
11/5/186087
DENNY'S and design
Guatemala
5/4/64909
165,381 Page 252 volume 409 08/26/2009
DENNY'S
Guatemala
 
3/9/112566
DENNY'S
Guatemala
M-7590-2002
4/14/123365
FIT FARE
Guatemala
5/4/67805
163,022 page 292 volume 401 04/29/2009
French Diamond design
Guatemala
2007-3440 09/03/2008
177,465 page 36 vol 450 08/05/2011
GRAND SLAM
Guatemala
2007-3442 8/5/07
 
GRAND SLAM SLUGGER
Guatemala
2007-3443 8/5/2007
 
MOONS OVER MY HAMMY
Guatemala
2007-3432 08/05/2007
11/5/186086
SLAM
Guatemala
2007-3433 08/05/2007
177,454 page 25 vol 450 08/05/2011
SLAM
Guatemala
2007-3434 08/05/2007
177,401 page 272 volu 449 08/03/2011
SLIM SLAM
Guatemala
2007-3435 08/05/2007
177,339 page 270 vol 449 8/3/2011
SUPER BIRD
Guatemala
5/4/64905
163,085 pg 55 vol 402 May 4, 2009
SUPER SCRAMBLES
Guatemala
2007-3438 08/05/2007
 
ULTIMATE OMELETTE
Guatemala
5/4/67800
 
DENNY'S
Haiti
 
No. 289 Reg - 160 03/26/2008
DENNY'S
Honduras
11476/2002 9/30/02
9/5/1993
ALL-AMERICAN SLAM
Honduras
9-Apr-07
106.333 08/29/2008




--------------------------------------------------------------------------------




DENNY'S and design logo
Honduras
4/7/11630
12/10/719
FIT FARE
Honduras
4/7/11639
10/10/2007
French Diamond design
Honduras
4/7/11629
12/10/737
GRAND SLAM
Honduras
9-Apr-07
105.375 06/25/2008
GRAND SLAM SLUGGER
Honduras
4/7/11637
103.148 12/26/2007
MOONS OVER MY HAMMY
Honduras
4/7/11636
103.128 12/26/2007
SLAM
Honduras
4/7/11634
 
SLAM
Honduras
4/7/11635
103.142 12/26/2007
SUPER BIRD
Honduras
4/7/11632
103.123 12/26/2007
SUPER SCRAMBLES
Honduras
4/7/11641
102.312 10/10/2007
DENNY'S
Hong Kong
9/6/301708713
 
DENNY'S in Chinese Characters
Hong Kong
9/6/301709370
 
DENNY'S
India
8/13/2008519
 
DENNY'S
Indonesia
T002011037978 09/27/2011
 
DENNY'S and design
Indonesia
T002011037979 09/27/2011
 
DENNY'S
Indonesia
t02011037989 09/27/2011
 
DENNY'S and design
Indonesia
T002011037980 09/27/2011
 
Denny's
Israel
on hold until 9/14/01
10/2/50964
Denny's
Israel
on hold until 9/14/01
10/2/50965
Denny's and Device
Italy
F198C001182 10/30/98
1/16/832214
Denny's and Device
Italy
32948C/82 02/02/1982
3/9/489672
Denny's Stylized
Italy
6-Oct-88
10/16/550713
DENNY'S
Jordan
5/2/111926
5/2/111926
DENNY'S and design
Jordan
12/28/48843
2/11/122885
Denny's (word mark)
Korea (South)
78 1990
11/14/2776
DENNY'S and design
Korea (South)
41-2010-0022418 09/01/2010
41-0220864 11/9/2011
Denny's and French Diamond Design (green checkerboard)
Korea (South)
94-10053 12/09/94
9/6/32941
Denny's with French Diamond (cartoon letters)
Korea (South)
51-2003-866 reclass app 56-2003-8728 06/26/03
7/29/20818
GRAND SLAM
Korea (South)
96-53144 12/07/96
7/6/407949
DENNY'S
Kuwait
12/28/126483
 
DENNY'S and design
Kuwait
12/31/126484
 
DENNY'S
Lebanon
12/28/11043
 
DENNY'S and design
Lebanon
12/28/11048
 
ULTIMATE OMELETTE
Madrid - UK
1,050,242
8/31/2010
Denny's and French Diamond Design
Malaysia
94/08482 09/17/94
94/08482 09/26/01
DENNY'S and design
Macau
 
N/063734 11/12/2012
Denny's
Malaysia
12/28/4020457
12/28/4020457
ALL AMERICAN SLAM
Mexico
1/12/221523
6/30/580276




--------------------------------------------------------------------------------




ALL AMERICAN SLAM
Mexico
1/12/221508
5/2/490594
DENNY'S
Mexico
6/11/101064
7/13/204331
DENNY'S
Mexico
1/30/160416
3/13/242337
DENNY'S & design
Mexico
9/7/675753
10/26/856647
DENNY'S DINER & design
Mexico
464,926
7/27/707755
DENNY'S TIL DAWN
Mexico
1/12/221494
7/26/498610
FIT FARE
Mexico
2/21/225137
4/21/488121
FIT FARE
Mexico
1/12/221492
4/12/487283
French diamond design
Mexico
4/11/847883
June 19, 988267
FRENCH SLAM
Mexico
1/12/221496
5/2/490589
FRENCH SLAM
Mexico
1/12/221498
2/20/517044
GRAND SLAM
Mexico
 
726539 0919/2001
GRAND SLAM
Mexico
 
9/19/726540
GRAND SLAM BREAKFAST
Mexico
1/12/221507
7/14/497174
GRAND SLAM BREAKFAST
Mexico
1/12/221506
7/14/409593
GRAND SLAM SLUGGER
Mexico
4/11/847884
5/23/985322
MOONS OVER MY HAMMY
Mexico
1/12/221517
5/2/490596
MOONS OVER MY HAMMY
Mexico
1/12/221516
7/14/497177
SCRAM SLAM
Mexico
1/12/221493
7/14/497171
SCRAM SLAM
Mexico
1/12/221510
5/2/490595
SLAM
Mexico
4/11/847885
5/23/985323
SLAM
Mexico
4/11/847886
5/23/985324
SLIM SLAM
Mexico
4/11/847887
5/23/985325
SUPER SLAM
Mexico
1/12/221514
7/14/497176
SUPER SLAM
Mexico
1/12/221515
5/22/491992
The SUPER BIRD
Mexico
1/12/221500
6/12/494073
The SUPER BIRD
Mexico
1/12/221499
5/2/490590
DENNY'S
Netherlands Antilles
08/05/2003 D-30042
9/30/10044
DENNY'S and design logo
New Zealand
4/10/766515
4/10/766515
DENNY'S
New Zealand
 
B143209 07/19/82
DENNY'S
New Zealand
 
B143208 07/19/82
DENNY'S
New Zealand
 
 
DENNY'S
New Zealand
 
B92476 01/01/70
DENNY'S
New Zealand
 
B92477 01/20/77
Denny's (checkerboard background with Kiwi bird)
New Zealand
1/30/672625
1/30/672625
French Diamond design
New Zealand
4/10/766517
 
GRAND SLAM
New Zealand
4/10/766518
766,518 04/10/2007
GRAND SLAM SLUGGER
New Zealand
4/10/766519
766,519 04/10/2007
MOONS OVER MY HAMMY
New Zealand
4/10/766520
766,520 04/10/2007
SLAM
New Zealand
4/10/766522
766,522 04/10/2007
SLIM SLAM
New Zealand
4/10/766523
766,523 04/10/2007
SUPER BIRD
New Zealand
4/10/766525
766,525 04/10/2007




--------------------------------------------------------------------------------




ALL AMERICAN SLAM
Nicaragua
2007-01542 05/09/2007
0801426LM 06/18/2008
DENNY'S
Nicaragua
 
11/10/567200
DENNY'S
Nicaragua
2007-01543 05/09/2007
0801427LM 06/18/2008
DENNY'S and design (logo)
Nicaragua
2007-01544 05/09/2007
0801428LM 06/18/2008
FIT FARE
Nicaragua
2007-01545 05/09/2007
0801429LM 06/18/2008
French diamond design
Nicaragua
2007-01546 05/09/2007
0801430LM 06/18/2008
GRAND SLAM
Nicaragua
2007-01547 05/09/2007
0801138 LM 05/20/2008
GRAND SLAM SLUGGER
Nicaragua
2007-01548 5/9/2007
0801105LM 05/19/2008
MOONS OVER MY HAMMY
Nicaragua
2007-01549 05/09/2007
0801106LM 05/19/2008
SLAM
Nicaragua
2007-01550 05/09/2007
080079LM 04/16/2008
SLIM SLAM
Nicaragua
2007-01551 05/09/2007
 
SUPER BIRD
Nicaragua
2007-01552 05/09/2007
0801107LM 05/19/2008
SUPER SCRAMBLES
Nicaragua
2007-01554 05/09/2007
0801109LM 05/19/2008
ULTIMATE OMELETTE
Nicaragua
2007-01555 05/09/2007
0801110LM 05/19/2008
Denny's
Norway
2/23/810540
9/23/112099
Denny's
Panama
 
8/2/1032
DENNY'S and design
Panama
10/15/194196
7/18/9540
Denny's
Paraguay
5/27/9693
6/14/268787
Denny's
Paraguay
5/27/9692
272.708 10/26/04
Denny's and Design
Paraguay
9/30/9420250
6/14/268787
DENNY'S
Peru
 
1/23/59814
DENNY'S and design
Peru
 
1/23/59815
Denny's
Philippines
119,857 04/18/97
4-1997-119857 08/28/2004
DENNY'
Qatar
1/1/72242
 
DENNY'S and design
Qatar
1/1/72243
 
DENNY'S
Saudi Arabia
11/17/23002
11/20/325
DENNY'S and design
Saudi Arabia
1/28/177990
 
GRAND SLAM
Saudi Arabia
1/28/177993
 
GRAND SLAM
Saudi Arabia
1/12/177994
 
SLAM
Saudi Arabia
1/28/177991
 
SLAM
Saudi Arabia
1/28/177992
 
Denny's
Singapore
S/10167/94 11/22/94
 
Denny's
Singapore
S/2555/97 03/05/97
T97/02555E 03/05/97
Denny's
Singapore
24-Jul-02
T02/11157B 07/24/02
Denny's
Spain
1/4/2285170
1/24/2285170
Denny's
Spain
3/6/2588786
9/24/2588786
Denny's
Spain
 
2,285,169
Denny's
Sweden
 
4/22/186206
Denny's
Switzerland
60528/2009 9/24/09
9/14/592
Denny's
Taiwan
 
10/1/1631
DENNY'S and design (color)
Taiwan
9/2/99043567
7/1/1463436
Denny's (word mark)
Thailand
7/17/459786
SM17054 08/13/02
Denny's and Sunburst Design
Trinidad & Tobago
 
 




--------------------------------------------------------------------------------




DENNY'S
Turkey
13-Jan-00
2000 00540 01/13/00
DENNY'S
United Arab Emirates
10/12/64281
2/27/58106
DENNY'S and design
United Arab Emirates
2/2/168717
 
GRAND SLAM
United Arab Emirates
1/30/168543
 
GRAND SLAM
United Arab Emirates
1/30/168544
 
SLAM
United Arab Emirates
1/30/168541
 
SLAM
United Arab Emirates
1/30/168542
 
DENNY'S
United Kingdom (Madrid filing)
 
 
DENNY'S
Uruguay
367.206 11/30/2005
 
Denny's
Venezuela
12/8/5494
 
DENNY'S
Venezuela
12/8/49406
 
Denny's
Venezuela
1,053.83
13783-D 10/19/78
Denny's
Venezuela
 
136,159 09/23/88






--------------------------------------------------------------------------------




Schedule IV
to Guarantee and
Collateral Agreement


Insurance Requirements
(a)    In furtherance of Section 6.07 of the Credit Agreement, (i) all insurance
policies required to be maintained with respect to the assets and properties of
the Grantors under Section 6.07 of the Credit Agreement shall be payable to the
Administrative Agent as loss payee under a “standard” or “New York” loss payee
clause for the benefit of the Secured Parties and (ii) the Administrative Agent,
for the benefit of the Secured Parties, shall be named as an additional insured
under all liability insurance policies. Without limiting the foregoing, each
Grantor will (a) keep all of its physical property insured with casualty or
physical hazard insurance on an “all risks” basis, with broad form flood and
earthquake coverages and electronic data processing coverage, with a full
replacement cost endorsement and an “agreed amount” clause in an amount equal to
100% of the full replacement cost of such property, (b) maintain all such
workers' compensation or similar insurance as may be required by law and (c)
maintain, in amounts and with deductibles equal to those generally maintained by
businesses engaged in similar activities in similar geographic areas, general
public liability insurance against claims of bodily injury, death or property
damage occurring, on, in or about the properties of such Grantor; business
interruption insurance; and product liability insurance.
(b)    Each Grantor shall furnish the Administrative Agent with certificates of
insurance (in a form similar to those delivered on the Closing Date) evidencing
compliance with the insurance provisions contained in Section 6.07 of the Credit
Agreement in respect of each insurance policy existing on the Closing Date or
renewed, extended or replaced following the Closing Date.



--------------------------------------------------------------------------------




Exhibit I
to Guarantee and
Collateral Agreement




SUPPLEMENT NO. __ dated as of [_______] (this “Supplement”), to the Amended and
Restated Guarantee and Collateral Agreement dated as of April 24, 2013 (the
“Guarantee and Collateral Agreement”), among Denny's, Inc., a Florida
corporation, (the “Borrower”), Denny's Corporation, a Delaware corporation
(“Parent”), DFO, LLC, a Delaware limited liability company (“DFO”), Denny's
Realty, LLC, a Delaware limited liability company (“Denny's Realty”), each other
Subsidiary Loan Party, and Wells Fargo Bank, National Association (“Wells
Fargo”), as Administrative Agent (in such capacity, the “Administrative Agent”)
for the Secured Parties (as defined herein).
A.    Reference is made to the Amended and Restated Credit Agreement dated as of
April 24, 2013 (as amended, supplemented, waived or otherwise modified from time
to time, the “Credit Agreement”), among (i) the Borrower, (ii) Parent, DFO and
Denny's Realty, as Guarantors, (iii) the Lenders party thereto (the “Lenders”),
and (iv) Wells Fargo, as Administrative Agent.
B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement and the Guarantee
and Collateral Agreement referred to therein.
C.    The Grantors have entered into the Guarantee and Collateral Agreement in
order to induce the Lenders to make Loans and the L/C Issuer to issue Letters of
Credit. Section 7.16 of the Guarantee and Collateral Agreement provides that
additional Subsidiaries may become Subsidiary Loan Parties under the Guarantee
and Collateral Agreement by execution and delivery of an instrument in the form
of this Supplement. The undersigned Subsidiary (the “New Subsidiary”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Subsidiary Loan Party under the Guarantee and Collateral
Agreement in order to induce the Lenders to make additional Loans and the L/C
Issuer to issue additional Letters of Credit and as consideration for Loans
previously made and Letters of Credit previously issued.
Accordingly, the Administrative Agent and the New Subsidiary agree as follows:
SECTION 1.    In accordance with Section 7.16 of the Guarantee and Collateral
Agreement, the New Subsidiary by its signature below becomes a Subsidiary Loan
Party, a Grantor and a Guarantor under the Guarantee and Collateral Agreement
with the same force and effect as if originally named therein as a Subsidiary
Loan Party, a Grantor and a Guarantor, and the New Subsidiary hereby (a) agrees
to all the terms and provisions of the Guarantee and Collateral Agreement
applicable to it as a Subsidiary Loan Party, Grantor and Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Grantor and Guarantor thereunder are true and correct on and as of the
date hereof. In furtherance of the foregoing, the New Subsidiary, as security
for the payment and performance in full of the Obligations (as defined in the
Guarantee and Collateral Agreement), does hereby create and grant to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties and their successors and assigns, a security interest in and lien on all
of the New Subsidiary's right, title and interest in and to the Collateral (as
defined in the Guarantee and Collateral Agreement) of the New Subsidiary. Each
reference to a “Subsidiary Loan Party”, a “Grantor” or a “Guarantor” in the
Guarantee and Collateral Agreement shall be deemed to include the New
Subsidiary. The Guarantee and Collateral Agreement is hereby incorporated herein
by reference.



--------------------------------------------------------------------------------




SECTION 2.    The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.
SECTION 3.    This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which, when taken together, shall constitute a single
contract. This Supplement shall become effective when (a) the Administrative
Agent shall have received a counterpart of this Supplement that bears the
signature of the New Subsidiary and (b) the Administrative Agent has executed a
counterpart hereof. Delivery of an executed signature page to this Supplement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Supplement.
SECTION 4.    The New Subsidiary hereby represents and warrants that (a) set
forth on Schedule I attached hereto is a true and correct schedule of the
location of any and all Article 9 Collateral of the New Subsidiary, (b) set
forth on Schedule II attached hereto is a true and correct schedule of all the
Pledged Securities of the New Subsidiary and (c) set forth under its signature
hereto, is the true and correct legal name of the New Subsidiary, its
jurisdiction of formation and the location of its chief executive office.
SECTION 5.    Except as expressly supplemented hereby, the Guarantee and
Collateral Agreement shall remain in full force and effect.
SECTION 6.    THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, (WITHOUT GIVING EFFECT TO ANY CHOICE OR
CONFLICT OF LAW PROVISION OR RULE THAT WOULD CAUSE THE APPLICATION OF THE
DOMESTIC SUBSTANTIVE LAWS OF ANY OTHER STATE).
SECTION 7.    Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability in such jurisdiction of the
remaining provisions hereof and of the Guarantee and Collateral Agreement; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 8.    All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Guarantee and Collateral Agreement.
SECTION 9.    The New Subsidiary agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, disbursements and other charges of counsel for
the Administrative Agent.
IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Guarantee and Collateral Agreement as of the day
and year first above written.


[Name of New Subsidiary]
By:    



--------------------------------------------------------------------------------




Name:
Title:
Legal Name:
Jurisdiction of
Formation:
Location of Chief
Executive Office:


wells fargo bank, NATIONAL ASSOCIATION, as
Administrative Agent,
By:    
Name:
Title:





--------------------------------------------------------------------------------




Schedule I
to Supplement No.___ to the
Guarantee and
Collateral Agreement


LOCATION OF ARTICLE 9 COLLATERAL
Description
Location
 
 




--------------------------------------------------------------------------------




Schedule II to
Supplement No. __
to the Guarantee and
Collateral Agreement
PLEDGED STOCK
Number of
Issuer Certificate
Registered
Owner
Number and Class
of Equity Interest
Percentage of
Equity Interests
 
 
 
 
 
 
 
 



PLEDGED DEBT SECURITIES
Issuer
Principal
Amount
Date of Note
Maturity Date
 
 
 
 
 
 
 
 



OTHER PROPERTY



--------------------------------------------------------------------------------




EXHIBIT II
to Guarantee and
Collateral Agreement
[FORM OF] PERFECTION QUESTIONNAIRE




DENNY'S, INC., a Florida corporation (“Denny's”, the “Borrower”) hereby
certifies the following to Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”) under that certain amended and
restated credit agreement to be dated on or about April 24, 2013 among the
Borrower, Denny's Corporation, a Delaware corporation (the “Parent”), certain
subsidiaries of the Borrower (together with the Parent, collectively, the
“Guarantors”; and together with the Borrower, the “Credit Parties”), the lenders
from time to time party thereto, and the Administrative Agent (the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings assigned thereto (a) in the most recent draft of the Credit
Agreement circulated to the Borrower and (b) the Uniform Commercial Code, as
applicable):


A    IDENTIFICATION MATTERS
1.
An organizational chart depicting the interrelationships of all Credit Parties
is set forth on Schedule A1 attached hereto.

The information contained on Schedule A2 is true and correct.
2.
Any names of a Credit Party (including trade names) not specified above in Item
A.1. that such Credit Party has had during the five (5) years preceding the
closing date of the Credit Agreement (the “Closing Date”) are:

Credit Party
Additional Names
 
 
 
 
 
 
 
 
 
 



3.
Set forth on Schedule A3 hereto is a complete and accurate list of all
subsidiaries (including foreign subsidiaries) of each Credit Party, together
with (a) the jurisdiction of incorporation/formation, (b) the number of shares
of each class of capital stock or other equity interests outstanding, (c) the
number and percentage of outstanding shares of each class owned (directly or
indirectly) by such Credit Party and (d) an indication as to whether the shares
are certificated.




--------------------------------------------------------------------------------




Credit Party
Additional Names
 
 
 
 
 
 
 
 
 
 

4.
Set forth on Schedule A3 hereto is a complete and accurate list of all
subsidiaries (including foreign subsidiaries) of each Credit Party, together
with (a) the jurisdiction of incorporation/formation, (b) the number of shares
of each class of capital stock or other equity interests outstanding, (c) the
number and percentage of outstanding shares of each class owned (directly or
indirectly) by such Credit Party and (d) an indication as to whether the shares
are certificated.

B    LEGAL MATTERS


1.
During the five (5) year period preceding the Closing Date no Credit Party has
been party to any merger, consolidation, stock acquisition or purchase of all or
a substantial portion of the assets of any Person, except as set forth on
Schedule B1.

C    LOCATIONS


1.
Set forth on Schedule C1 a list of all real property owned by each Credit Party.
Please include the following information for each location: a street address
(including county), an indication of whether the location is the chief executive
office of the applicable Credit Party and the fair market value.

2.
Set forth on Schedule C2 is a list of locations (other than those set forth on
Schedule C2) where any Credit Party maintains any Inventory or Equipment having
a value in excess of $1,000,000. Please include the following information for
each location: a street address (including county), an indication of whether the
location is the chief executive office of the applicable Credit Party, the
approximate value of any Collateral located on such premises, the annual rental
value, an indication if such property is leased by the applicable Credit Party
(and, if so, the name and address of the owner of the location), or operated by
a third party, such as a warehouseman or processor (and, if so, the name and
address of such third party).

D    SPECIAL COLLATERAL


1.
All of the financial institutions at which any Credit Party maintains any
deposit accounts, investment accounts, securities accounts or similar accounts
or other investment property (other than certificated securities and other
investment property set forth on Schedule D6), together with the name of
account, account number and a description for each such account (including the
recent value), are set forth on Schedule D1.

2.
All Letter-of-Credit Rights and Electronic Chattel Paper of any Credit Party
having a value in excess of $25,000 are set forth on Schedule D2.




--------------------------------------------------------------------------------




3.
All Instruments, Tangible Chattel Paper and Documents of each Credit Party
having a value in excess of $25,000 are set forth on Schedule D3.

4.
All patents, trademarks and copyrights owned by each Credit Party as of the date
hereof, all patent licenses, trademark licenses and copyright licenses to which
such Credit Party is a party as of the date hereof, and all patent applications,
trademark applications, and copyright applications made by each Credit Party as
of the date hereof are listed on Schedule D4.

5.
All commercial tort claims of any Credit Party reasonably estimated to exceed
$1,000,000 are set forth on Schedule D5.

6.
The issued and outstanding equity interests and any other certificated
securities having a value in excess of $25,000 owned by each Credit Party is set
forth on Schedule D6.

E    FINANCING MATTERS


1.
Any current creditors of any Credit Party that will be refinanced in connection
with the funding of the initial Loans and any letters of credit currently
outstanding on behalf of any Credit Party (together with an indication of
whether any such letters of credit will be replaced or collateralized on the
Closing Date) are as follows:

Credit Party
Creditors to be Refinanced
Letters of Credit / Replaced or Collateralized
 
 
 
 
 
 
 
 
 
 
 
 



CHAR1


1305063v2
CHAR1


1305063v2


F    INSURANCE


1.
A complete and accurate list of all insurance policies currently maintained by
the Credit Parties is set forth on Schedule F1 hereto.














--------------------------------------------------------------------------------




I hereby certify on behalf of the Credit Parties and not in my individual
capacity that, as of the date hereof, the statements set forth in this
Perfection Questionnaire and in the Schedules attached hereto are accurate and
complete in all respects.




DENNY'S, INC.,
a Florida corporation




By:                    
Name:
Title:



--------------------------------------------------------------------------------




SCHEDULE TO
perfection QUESTIONNAIRE
Schedule A1        Organizational Chart
Schedule A2        Identification Matters
Schedule A3        Subsidiaries
Schedule B1        Legal Matters
Schedule C1        Owned Locations
Schedule C2        Other Locations
Schedule D1        Deposit Accounts/Investment Property (other than as set forth
on Schedule D6)
Schedule D2        Letter-of-Credit Rights & Electronic Chattel Paper
Schedule D3        Instruments, Tangible Chattel Paper & Documents
Schedule D4        Intellectual Property
Schedule D5        Commercial Tort Claims
Schedule D6        Equity Interests & Certificated Security Interests
Schedule F1        Insurance





--------------------------------------------------------------------------------






Schedule A1
Organizational Chart


[See attached]



--------------------------------------------------------------------------------






Schedule A2
Identification Matters


[TO BE COMPLETED FOR EACH CREDIT PARTY]
Legal Name of Credit Party:
 
Previous Legal Names with the past five (5) years:
 
State of Organization:
 
Type of Organization:
 


Jurisdictions Qualified to do Business Except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect:
 
Address of Chief Executive Office:
 
Address of Principal Place of Business:
 
Business Phone Number:
 
Organizational Identification Number (if any):
 
Federal Tax Identification Number:
 
Ownership Information (e.g. publicly held, if private or partnership-identity of
owners/partners):
 



1 Except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect



--------------------------------------------------------------------------------




Schedule A3


Subsidiaries
Subsidiary
Jurisdiction of Incorp/
Formation
Number of Shares of Capital Stock
Number and Percentage of Outstanding Shares
Shares Certificated?
 
 
 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------




Schedule B1
Legal Matters





--------------------------------------------------------------------------------




Schedule C1
Locations
All Owned Real Property:


Credit Party
Chief Executive Office (indicate with * in this column)
Address
 (including county)
Approximate Value
(the fair market value)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 














--------------------------------------------------------------------------------




Schedule C2
Other Locations




Credit Party
Chief Executive Office (indicate with * in this column)
Address
 (including county)
Approximate Value
(the value of any collateral on such property and the annual rental value)
Please include the name and address of Landlord (if available)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------






Schedule D1
Deposit Accounts & Investment Property
(other than Investment Property set forth on Schedule D6)
Credit Party
Financial Institution(s) where Accounts Maintained
Name of Account
ZBA/ Payroll/ Deposit/ Etc.
Account Numbers
Descriptions of Accounts (including the recent value)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------




Schedule D2
Letter-of-Credit Rights & Electronic Chattel Paper


Letter-of-Credit Rights:


Credit Party
Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Electronic Chattel Paper:



--------------------------------------------------------------------------------




Credit Party
Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------




Schedule D3
Instruments, Tangible Chattel Paper & Documents




Instruments:
Credit Party
Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Tangible Chattel Paper:



--------------------------------------------------------------------------------




Credit Party
Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Documents:
Credit Party
Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------




Schedule D4
Intellectual Property



--------------------------------------------------------------------------------






Schedule D5
Commercial Tort Claims
Credit Party
Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------




Schedule D6
Equity Interests & Certificated Securities


Credit Party:
 
 
 
 
 
 
Name of Subsidiary
Number of Shares
Certificate Number
Percentage Ownership
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Credit Party:
 
 
 
 
 
 
Name of Subsidiary
Number of Shares
Certificate Number
Percentage Ownership
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------




Schedule F1
Insurance











